





Exhibit 10.1






THE BOEING COMPANY

364-DAY
CREDIT AGREEMENT

among
THE BOEING COMPANY
for itself and on behalf of its Subsidiaries,
as a Borrower
THE LENDERS PARTY HERETO
CITIBANK, N.A.,
as Administrative Agent
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
CITIGROUP GLOBAL MARKETS INC.
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Book Managers
dated as of November 1, 2017








    




    

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
Article and Section
Page
ARTICLE 1 DEFINITIONS
 
1.1
Definitions
1
1.2
Use of Defined Terms; References
10
1.3
Accounting Terms
10
 
 
 
ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES
 
2.1
Committed Advances
10
2.2
Making Committed Advances
10
2.3
Conversion to Term Loans, Repayment
11
2.4
Interest Rate on Committed Advances
12
2.5
Bid Advances
12
2.6
Lender Assignment or Sale of Bid Advances
15
2.7
Fees
16
2.8
Reduction of the Commitments
16
2.9
Additional Interest on Eurodollar Rate Committed Advances
16
2.10
Eurodollar Interest Rate Determination
16
2.11
Voluntary Conversion of Committed Advances
17
2.12
Prepayments
17
2.13
Increases in Costs
18
2.14
Taxes
20
2.15
Illegality
21
2.16
Payments and Computations
22
2.17
Sharing of Payments, Etc
23
2.18
Evidence of Debt
23
2.19
Alteration of Commitments and Addition of Lenders
24
2.20
Assignments; Sales of Participations and Other Interests in Advances
25
2.21
Extension of Termination Date
28
2.22
Subsidiary Borrowers
29
2.23
Defaulting Lenders
30
 
 
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties by the Borrowers
31
 
 
 
ARTICLE 4 COVENANTS OF TBC
 
4.1
Affirmative Covenants of TBC
33
4.2
General Negative Covenants of TBC
34
4.3
Financial Statement Terms
36
4.4
Waivers of Covenants
36
 
 
 



i

--------------------------------------------------------------------------------





ARTICLE 5 CONDITIONS PRECEDENT TO BORROWINGS
 
5.1
Conditions Precedent to the Initial Borrowing of TBC
36
5.2
Conditions Precedent to Each Committed Borrowing of TBC
37
5.3
Conditions Precedent to Each Bid Borrowing of TBC
37
5.4
Conditions Precedent to the Initial Borrowing of a Subsidiary Borrower
38
5.5
Conditions Precedent to Each Committed Borrowing of a Subsidiary Borrower
38
5.6
Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower
39
 
 
 
ARTICLE 6 EVENTS OF DEFAULT
 
6.1
Events of Default
39
6.2
Lenders’ Rights upon Borrower Default
41
 
 
 
ARTICLE 7 THE AGENT
 
7.1
Appointment and Authority
41
7.2
Rights as a Lender
41
7.3
Exculpatory Provisions
41
7.4
Reliance by Agent
42
7.5
Indemnification
42
7.6
Resignation of Agent
43
7.7
Delegation of Duties
44
7.8
Non-Reliance on Agent and Other Lenders
44
7.9
No Other Duties, Etc
44
7.10
Lender ERISA Representation
44
 
 
 
ARTICLE 8 MISCELLANEOUS
 
8.1
Modification, Consents and Waivers
44
8.2
Notices
45
8.3
Costs, Expenses and Taxes
46
8.4
Binding Effect
47
8.5
Severability
47
8.6
Governing Law
47
8.7
Headings
47
8.8
Execution in Counterparts
47
8.9
Right of Set-Off
47
8.10
Confidentiality
48
8.11
Agreement in Effect
48
8.12
Patriot Act Notice
48
8.13
Jurisdiction, Etc
48
8.14
No Fiduciary Duty
49
8.15
Waiver of Jury Trial
49
8.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
49



ii

--------------------------------------------------------------------------------







Exhibit A-1    -    Committed Note
Exhibit A-2    -    Bid Note
Exhibit B-1    -    Notice of Committed Borrowing
Exhibit B-2    -    Notice of Bid Borrowing
Exhibit C    -    Request for Alteration
Exhibit D    -    Borrower Subsidiary Letter
Exhibit E    -    Extension Request
Exhibit F    -    Continuation Notice
Exhibit G    -    Opinion of Counsel of the Company
Exhibit H    -    Opinion of Counsel for Agent
Exhibit I    -    Opinion of in-house counsel to Subsidiary Borrower
Exhibit J    -    Guaranty of TBC
Exhibit K    -    Opinion of Counsel to TBC


Schedule I    -    Commitments
Schedule II    -    Agent Contact Details




iii

--------------------------------------------------------------------------------








CREDIT AGREEMENT
Dated as of November 1, 2017
THE BOEING COMPANY, a Delaware corporation (“TBC” or the “Company”), for itself
and on behalf of the other BORROWERS (as defined below), the LENDERS (as defined
below), CITIGROUP GLOBAL MARKETS INC. and JPMORGAN CHASE BANK, N.A., as joint
lead arrangers and joint book managers, JPMORGAN CHASE BANK, N.A., as
syndication agent, and CITIBANK, N.A., in its capacity as administrative agent
for the Lenders (in such capacity, the “Agent”), agree as follows:
ARTICLE 1
Definitions
1.1    Definitions. As used in this Agreement, the following terms have the
respective meanings set out below:
“2016 Credit Agreement” means the 364-Day Credit Agreement, dated as of November
2, 2016, as amended, by and among TBC, Citibank, N.A., as administrative agent,
and certain other banks as lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Committed Advance or a Bid Advance.
“Agent” means Citibank, N.A. acting in its capacity as administrative agent for
the Lenders, or any successor administrative agent appointed pursuant to Section
7.6.
“Agent’s Account” means the account of the Agent maintained by the Agent with
Citibank, N.A., at its office at 388 Greenwich Street, New York, New York 10013,
Account 36852248, Attention: Agency/Medium Term Finance, Reference: Boeing.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. (For purposes of this
definition, the term “controls”, “controlling”, “controlled by” and “under
common control with” mean, with respect to a Person, the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract, or otherwise.)
“Agreement” means this agreement, as it may be amended or otherwise modified
from time to time, and any written additions or supplements hereto.
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules, and regulations of any jurisdiction
applicable to TBC or any of its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office, in the case of a Eurodollar Rate Advance, and, in the
case of a Bid Advance, the office of such Lender specified by such Lender in a
notice to the Agent as its Applicable Lending Office with respect to such Bid
Advance.
“Applicable Margin” means,
(i)with respect to Base Rate Advances on any date, 0% per annum; and


1

--------------------------------------------------------------------------------





(ii)with respect to Eurodollar Rate Advances (a) for any date prior to the
exercise of the Term Loan Conversion Option, 0.835% per annum and (b) for any
date on and after the exercise of the Term Loan Conversion Option, 1.00% per
annum.
“Applicable Percentage” means 0.04% per annum.
“Available Commitments” means, as of any date of determination, (a) the
aggregate Commitments of the Lenders, as such amount may be reduced, changed or
terminated in accordance with the terms of this Agreement, reduced by (b) the
aggregate Advances outstanding on such date of determination.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means the highest of (a) the rate of interest announced publicly by
Citibank, N.A., in New York City, from time to time, as Citibank’s “base” rate,
(b) the Federal Funds Rate plus 0.50% per annum and (c) the ICE Benchmark
Settlement Rate applicable to US dollars for a period of one month (“One Month
LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day
shall be based on the rate appearing on Reuters LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day);
provided that if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Base Rate Advance” means a Committed Advance which bears interest at the Base
Rate.
“Bid Advance” means an advance by a Lender to a Borrower as part of a Bid
Borrowing resulting from the auction bidding procedure described in Section 2.5,
and refers to a Fixed Rate Advance or a Eurodollar Rate Bid Advance, each of
which shall be a “Type” of Bid Advance.
“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the Lenders whose offers to make one or more Bid Advances as part of
such borrowing has been accepted by a Borrower under the auction bidding
procedure described in Section 2.5.
“Bid Note” means a promissory note of a Borrower payable to the order of a
Lender, in substantially the form of Exhibit A-2, evidencing the indebtedness of
that Borrower to such Lender resulting from a Bid Advance made by such Lender to
such Borrower.
“Bid Reduction” has the meaning specified in Section 2.1(a).
“Borrower” means, individually and collectively, as the context requires, TBC
and each Subsidiary Borrower (unless and until it becomes a “Terminated
Subsidiary Borrower” pursuant to Section 2.22).
“Borrower Subsidiary Letter” means, with respect to any Subsidiary Borrower, a
letter in the form of Exhibit D, signed by such Subsidiary Borrower and TBC.
“Borrowing” means a Committed Borrowing or a Bid Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.
“Closing Date” means the date that the conditions set forth in Section 5.1 are
satisfied or waived.


2

--------------------------------------------------------------------------------





“Commitment” means, for each Lender, the full amount set forth opposite the name
of such Lender in Schedule I or, if such Lender is a Replacement Lender or a
Lender that has entered into one or more assignments pursuant to Section 2.20 or
Section 2.21, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 2.20(d), as such amount may be reduced pursuant to
Section 2.3, Section 2.8 or Section 2.19 or increased pursuant to Section 2.19.
“Committed Advance” means an advance made by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Committed Advance, each of which is a “Type” of Committed Advance.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders pursuant to Section 2.1.
“Committed Note” means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of that Borrower to such Lender resulting from the Committed
Advances made by such Lender to that Borrower.
“Company” means The Boeing Company, a Delaware corporation.
“Confidential Information” means information that a Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than a Borrower.
“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.
“Consolidated Net Tangible Assets” means the total amount of assets (less
applicable reserves and other properly deductible items) after, deducting
therefrom (i) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed), and (ii) all good will, trade names, trademarks, patents, unamortized
debt discount and expenses and other like intangibles, all as set forth on the
most recent balance sheet of the Company and its consolidated Subsidiaries and
computed in accordance with generally accepted accounting principles.
“Continuing Lender” has the meaning specified in Section 2.21(a).
“Convert”, “Conversion” and “Converted” each means a conversion of Committed
Advances of one Type into Committed Advances of another Type pursuant to Section
2.10, 2.11 or 2.15.
“Debt” of a Person means
(i)indebtedness for borrowed money or for the deferred purchase price of
property or services;
(ii)financial obligations evidenced by bonds, debentures, notes or other similar
instruments;
(iii)financial obligations as lessee under leases which have been or should be,
in accordance with generally accepted accounting principles, recorded as capital
leases; and
(iv)obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
financial obligations of others of the kind referred to in clauses (i) through
(iii) above.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.


3

--------------------------------------------------------------------------------





“Defaulting Lender” means, at any time, subject to Section 2.23(c), a Lender
that (i) has failed for two or more Business Days to comply with its obligations
under this Agreement to make an Advance (each a “funding obligation”), unless
such Lender has notified the Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing), (ii) has notified the Agent or the Company in writing, or has
stated publicly, that it will not comply with any such funding obligation
hereunder unless such writing or statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) has defaulted on its funding obligations under other loan
agreements or credit agreements generally under which it has commitments to
extend credit or has notified, or whose Parent Company has notified, the Agent
or the Company in writing, or has stated publicly, that it does not intend to
comply with its funding obligations under loan agreements or credit agreements
generally, (iv) has, for three or more Business Days, failed to confirm in
writing to the Agent, in response to a written request of the Agent or the
Company, that it will comply with its funding obligations hereunder (provided
that such Lender will cease to be a Defaulting Lender pursuant to this clause
(iv) upon the Agent’s and the Borrower’s receipt of such written confirmation),
or (v) as to which a Lender Insolvency Event has occurred and is continuing with
respect to it or its Parent Company; provided that, for the avoidance of doubt,
a Lender shall not be a Defaulting Lender solely by virtue of (1) the control,
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority or (2) in the case
of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a government authority under or
based on the law of the country where such lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, so long as, in the case of clause (1) and clause (2), such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under clauses (i) through (v)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.23(c)) upon
delivery of written notice of such determination to the Company and each Lender.
“Domestic Lending Office” means with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to TBC and the Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 2.19(d).
“Eligible Assignee” means
(i)a commercial bank organized under the laws of the United States, or any state
thereof, and having a combined capital and surplus in excess of $3,000,000,000;


4

--------------------------------------------------------------------------------





(ii)a commercial bank organized under the laws of any other country which is a
member of the OECD, or a political subdivision of any such country, and having a
combined capital and surplus in excess of $3,000,000,000, provided that such
bank is acting through a branch or agency located in either (a) the country in
which it is organized or (b) another country which is also a member of the OECD
or the Cayman Islands;
(iii)the central bank of any country which is a member of the OECD;
(iv)any Lender;
(v)an Affiliate of any Lender; or
(vi)any other Person approved in writing, so long as no Event of Default has
occurred and is continuing, by TBC, which approval has been communicated in
writing to the Agent, provided that none of (x) TBC or an Affiliate of TBC, (y)
a natural Person or (z) any Defaulting Lender shall qualify as an Eligible
Assignee.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Borrower, or under common control with
any Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan
Market Association (or any successor Person), as in effect from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, (a) the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to TBC and the Agent.
“Eurodollar Rate” means, for an Interest Period for a Eurodollar Rate Committed
Advance constituting part of a Committed Borrowing, and for the relevant period
specified in the applicable Notice of Bid Borrowing for a Eurodollar Rate Bid
Advance, an interest rate per annum equal to either
(a)    the rate per annum equal to the ICE Benchmark Settlement Rate, as
published by Reuters (or, if unavailable for any reason by Reuters, then by
reference to another commercially available source providing quotations the ICE
Benchmark Settlement Rate, such as Bloomberg,) for deposits in U.S. dollars for
a period substantially equal to such Interest Period (if a Committed Advance) or
such relevant period specified in the applicable Notice of Bid Borrowing (if a
Bid Advance), as of 11:00 a.m. (London time) two business days before the first
day of such Interest Period or the first day of the relevant period specified in
such Notice of Bid Borrowing; or
(b)    if the foregoing rate is unavailable for any reason, the average (rounded
to the nearest whole multiple of 1/16 of 1% per annum, if such average is not
such a multiple) of the rates per annum offered by the principal office of each
of the Reference Banks to prime banks in the London interbank market at 11:00
a.m. (London time) on deposits in U.S. dollars two Business Days before the
first day of such Interest Period or the first day of such relevant period
specified in the Notice of Bid Borrowing
(i)for such Eurodollar Committed Advance, on an amount substantially equal to
such Reference Bank’s Eurodollar Rate Advance constituting part of such
Committed Borrowing and for a period equal to such Interest Period, or


5

--------------------------------------------------------------------------------





(ii)for such Eurodollar Rate Bid Advance, on an amount substantially equal to
the amount of the Eurodollar Rate Bid Borrowing which includes such Bid Advance
multiplied by a fraction equal to such Reference Bank’s ratable portion of the
Commitments and for a period equal to the relevant period specified in such
Notice of Bid Borrowing;
provided that, in each case, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
The Eurodollar Rate for any Interest Period for each Eurodollar Rate Committed
Advance constituting part of the same Borrowing and for the relevant period
specified in a Notice of Bid Borrowing for each Eurodollar Rate Bid Advance
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or period, as the case may be, subject,
however, to the provisions of Section 2.10 (it being understood that the Agent
shall not be required to disclose to any party hereto any information regarding
any Reference Bank or any rate provided by such Reference Bank, including,
without limitation, whether a Reference Bank has provided a rate or the rate
provided by any individual Reference Bank).
“Eurodollar Rate Advance” means a Committed Advance (a “Eurodollar Rate
Committed Advance”) or a Bid Advance (a “Eurodollar Rate Bid Advance”) which
bears interest at a rate of interest quoted as a margin (which shall be the
Applicable Margin in the case of a Committed Advance or as offered by a Lender
and accepted by a Borrower in the case of a Bid Advance) over the Eurodollar
Rate.
“Eurodollar Rate Bid Borrowing” has the meaning specified in Section 2.5(b).
“Eurodollar Rate Reserve Percentage” means the reserve percentage applicable to
a Lender for any Interest Period for a Eurodollar Rate Advance during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Event of Default” means any of the events described in Section 6.1.
“Extension Request” has the meaning specified in Section 2.21.
“Facility Fee” has the meaning specified in Section 2.7.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Fitch” means Fitch, Inc.


6

--------------------------------------------------------------------------------





“Fixed Rate Advance” means an Advance made by a Lender to a Borrower as part of
a Fixed Rate Borrowing.
“Fixed Rate Borrowing” has the meaning specified in Section 2.5(b).
“Guaranty” means each Guaranty Agreement executed by TBC in favor of the Agent
and the Lenders, unconditionally guaranteeing the payment of all obligations of
a Subsidiary Borrower hereunder and under any Notes executed or to be executed
by it.
“Indemnified Costs” has the meaning specified in Section 7.5.
“Indemnified Party” has the meaning specified in Section 8.3(b).
“Interest Period” means, for each Eurodollar Rate Committed Advance constituting
part of the same Borrowing, the period commencing on the date of such Committed
Advance or the date of the Conversion of a Base Rate Advance into such a
Eurodollar Rate Committed Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three, or six months (or, subject to clause
(iii) below, twelve months), as the applicable Borrower may, upon notice
received by the Agent not later than 11:00 a.m. (New York City time) on the
third Business Day prior to the first day of such Interest Period, select,
provided, however, that:
(i)no Interest Period shall end on a date later than the Termination Date;
(ii)Interest Periods commencing on the same date for Committed Advances
constituting part of the same Committed Borrowing shall be of the same duration;
and
(iii)in the case of any such Borrowing, the applicable Borrower shall not be
entitled to select an Interest Period having duration of twelve months unless,
by 2:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, each Lender notifies the Agent that such Lender
will be providing funding for such Borrowing with such Interest Period (the
failure of any Lender to so respond by such time being deemed for all purposes
of this Agreement as an objection by such Lender to the requested duration of
such Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
applicable Borrower in the applicable Notice of Borrowing as the desired
alternative to an Interest Period of twelve months; and
(iv)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of the Interest Period shall occur on the
immediately preceding Business Day.
“Lender”, subject to Section 2.20, means any of the institutions that is a
signatory hereto or that, pursuant to Section 2.13, 2.19, 2.20 or 2.21, becomes
a “Lender” hereunder.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a Bail-In Action or a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or similar Person charged with the
reorganization or liquidation of its business or custodian has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.


7

--------------------------------------------------------------------------------





“Majority Lenders” means Lenders holding greater than 50% of the then aggregate
unpaid principal amount of the Committed Advances or, if no Committed Advances
are outstanding, Lenders having greater than 50% of the total Commitments;
provided that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Majority Lenders at such time the
Commitments of such Lender at such time.
“Maturity Date” means the Termination Date or, if the Term Loan Conversion
Option described in Section 2.3 has been exercised, the date that is the
one-year anniversary of the Termination Date.
“Moody’s” means Moody’s Investor Services, Inc.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Extending Lender” has the meaning specified in Section 2.21(a).
“Note” means a Committed Note or a Bid Note.
“Notice of Bid Borrowing” has the meaning specified in Section 2.5(b).
“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Bid
Borrowing.
“Notice of Committed Borrowing” has the meaning specified in Section 2.2(a).
“OECD” means the Organization for Economic Cooperation and Development.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Property, Plant and Equipment” means any item of real property, or any interest
therein, buildings, improvements and machinery.
“Proposed Increased Commitment” has the meaning specified in Section 2.19(c).
“Reference Banks” means JPMorgan Chase Bank, N.A., Citibank, N.A. and any other
Lender so appointed by TBC that agrees to act in such role.
“Register” has the meaning specified in Section 2.20(d).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Lenders” has the meaning specified in Section 2.21(c).
“Request for Alteration” means a document substantially in the form of Exhibit
C, duly executed by TBC, pursuant to Section 2.19.
“Required Assignment” has the meaning specified in Section 2.20(a).
“S&P” means S&P Global Ratings, a division of S&P Global, Inc.


8

--------------------------------------------------------------------------------





“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any legal Person listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce, the United Nations Security Council or
the European Union (including by any European Union member state) ; and (b) any
Person more than 50% owned or controlled by any such Person or Persons described
in the foregoing clause (a).
“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State or the U.S.
Department of Commerce); the United Nations Security Council; or the European
Union (including by any European Union member state or Her Majesty’s Treasury of
the United Kingdom).
“Subsidiary” means any Person in which more than 50% of the Voting Stock or the
interest in the capital or profits is owned by TBC, by TBC and any one or more
other Subsidiaries, or by any one or more other Subsidiaries.
“Subsidiary Borrower” means, individually and collectively, as the context
requires, each Subsidiary that is or becomes a “Borrower” in accordance with
Section 2.22; in each case, unless and until it becomes a “Terminated Subsidiary
Borrower”.
“TBC” means The Boeing Company, a Delaware corporation.
“Term Loan” means a term loan resulting from the conversion of Committed
Advances on the Termination Date pursuant to Section 2.3.
“Term Loan Conversion Option” means the option under Section 2.3 for TBC to
convert, as of the Termination Date, all or a part of the Committed Advances
then outstanding into Term Loans.
“Terminated Subsidiary Borrower” means, individually and collectively, as the
context requires, a Subsidiary Borrower that has ceased to be a “Borrower” in
accordance with Section 2.22.
“Termination Date” means the earlier to occur of (i) October 31, 2018, as such
date may be extended from time to time pursuant to Section 2.21, and (ii) the
date of termination in whole of the Commitments pursuant to Section 2.8 or
Section 6.2.
“Total Capital” has the meaning specified in Section 4.2(b).
“Type”, as to Committed Borrowings, means either Base Rate Advances or
Eurodollar Rate Committed Advances and, as to Bid Borrowings, means either Fixed
Rate Advances or Eurodollar Rate Bid Advances.
“Unused Commitment” means, with respect to each Lender, such Lender’s Commitment
minus the aggregate principal amount of Committed Advances made by such Lender.
“Voting Stock” means, as to a corporation, all the issued and outstanding
capital stock of such corporation having general voting power, under ordinary
circumstances, to elect a majority of the Board of Directors of such corporation
(irrespective of whether or not any capital stock of any other class or classes
shall or might have voting power upon the occurrence of any contingency).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




9

--------------------------------------------------------------------------------





1.2    Use of Defined Terms; References. Any defined term used in the plural
preceded by the definite article encompasses all members of the relevant class.
Any defined term used in the singular preceded by “a”, “an” or “any” indicates
any number of the members of the relevant class. All references in this
Agreement to a Section, Article, Schedule or Exhibit are to a Section, Article,
Schedule or Exhibit of or to this Agreement, unless otherwise indicated.
1.3    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the audited financial
statements referred to in Section 3.1(e).
ARTICLE 2
Amounts and Terms of the Advances
2.1    Committed Advances.
(a)    Obligation to Make Committed Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Committed Advances to
the Borrowers from time to time on any Business Day during the period from the
date hereof until the Termination Date in an aggregate principal amount at any
time outstanding not to exceed such Lender’s Commitment, provided that the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Bid Advances then
outstanding and such deemed use of the aggregate amount of the Commitments shall
be applied to the Lenders ratably according to their respective Commitments
(such deemed use of the aggregate amount of the Commitments being a “Bid
Reduction”).
(b)    Amount of Committed Advances. Each Committed Borrowing shall be in an
aggregate amount not less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof.
(c)    Type of Committed Advances. Each Committed Borrowing shall consist of
Committed Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrowers may from time to time borrow, prepay pursuant to
Section 2.12, and reborrow under this Section 2.1 and Section 2.2.
2.2    Making Committed Advances.
(a)    Notice of Committed Borrowing. Each Committed Borrowing shall be made on
notice, given by a Borrower to the Agent not later than 1:00 p.m. (New York City
time) on the day of the proposed Committed Borrowing in the case of a Base Rate
Borrowing and on the third Business Day prior to the date of the proposed
Committed Borrowing in the case of a Eurodollar Rate Borrowing (a “Notice of
Committed Borrowing”). Each such Notice of Committed Borrowing shall be in
substantially the form of Exhibit B‑l, specifying the requested
(i)date of such Committed Borrowing,
(ii)Type of Committed Advances constituting such Committed Borrowing,
(iii)aggregate amount of such Committed Borrowing, and
(iv)in the case of a Committed Borrowing composed of Eurodollar Rate Advances,
the initial Interest Period for each such Committed Advance.
Every Notice of Committed Borrowing given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that proposed Committed Borrowing.
Upon receipt of a Notice of Committed Borrowing, the Agent shall promptly give
notice to each Lender thereof.


10

--------------------------------------------------------------------------------





(b)    Funding Committed Advances. Each Lender shall, before 3:00 p.m. (New York
City time) on the date of such Committed Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Committed Borrowing. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article 5, the Agent will make such funds available to
the relevant Borrower at an account specified by such Borrower.
(c)    Irrevocable Notice. Each Notice of Committed Borrowing shall be
irrevocable and binding. In the case of any Committed Borrowing that the related
Notice of Committed Borrowing specifies is to be composed of Eurodollar Rate
Advances, the Borrower requesting such Committed Borrowing shall indemnify each
Lender against any loss, cost or expense incurred by such Lender on account of
any failure to fulfill on or before the date specified for such Committed
Borrowing in such Notice of Committed Borrowing the applicable conditions set
forth in Article 5, including, without limitation, any loss (but excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Committed Advance to be made by such Lender as part of such Committed Borrowing
when such Committed Advance, as a result of such failure, is not made on such
date.
(d)    Lender’s Ratable Portion. Unless the Agent has received notice from a
Lender prior to 1:00 p.m. (New York City time) on the day of any Committed
Borrowing that such Lender will not make available to the Agent such Lender’s
ratable portion of such Committed Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Committed Borrowing in accordance with subsection (b) of this Section 2.2 and
the Agent may, in reliance upon such assumption, make available to the
requesting Borrower on such date a corresponding amount. If and to the extent
that a Lender has not so made such ratable portion available to the Agent, such
Lender and such Borrower shall severally repay to the Agent forthwith on demand
an amount that in the aggregate equals such corresponding amount together with
interest thereon for each day from the date such amount is made available by the
Agent to such Borrower until the date such amount is repaid to the Agent, at
(i)in the case of such Borrower, the interest rate applicable at the time to
Committed Advances constituting such Committed Borrowing, and
(ii)in the case of such Lender, the Federal Funds Rate.
If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Committed Advance as part of such
Committed Borrowing for purposes of this Agreement.
(e)    Independent Lender Obligations. The failure of any Lender to make the
Committed Advance to be made by it as part of any Committed Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Committed Advance on the date of such Committed Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Committed Advance
to be made by such other Lender on the date of any Committed Borrowing.
2.3    Conversion to Term Loans, Repayment. The Borrowers shall, subject to the
next succeeding sentence, repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Committed
Advances then outstanding. TBC may, upon notice given to the Agent not later
than 11:00 a.m. (New York City time) on the second Business Day prior to the
Termination Date and upon payment of a fee to the Agent for the ratable account
of the Lenders equal to 1.00% of the aggregate principal amount of the Committed
Advances outstanding on the Termination Date, convert all or a part of the
unpaid principal amount of the Committed Advances outstanding as of the
Termination Date into Term Loans. If this Term Loan Conversion Option is
exercised, then, on the Termination Date, immediately prior to the time when the
unpaid principal amount of the Committed Advances would otherwise be due, the
Committed Advances shall automatically convert into Term Loans which the
respective Borrowers shall repay to the Agent for the ratable accounts of the
Lenders on the Maturity Date. The amounts so converted shall be treated for all
purposes of this Agreement as Committed Advances except that after the
Termination Date:


11

--------------------------------------------------------------------------------





(i)the Borrowers may not make any additional borrowings;
(ii)any amounts paid or prepaid may not be reborrowed;
(iii)the amount of each Lender’s Commitment shall be equal at all times to the
principal amount of the Term Loans payable to such Lender from time to time;
(iv)the provisions of Section 2.19 shall not be effective; and
(v)no Facility Fees shall accrue or be payable after the Termination Date.
2.4    Interest Rate on Committed Advances. Each Borrower shall pay interest on
the unpaid principal amount of each of its Committed Advances from the date of
such Committed Advance until such principal amount is paid in full, at the
following rates per annum:
(i)during each period in which such Committed Advance is a Base Rate Advance, at
a rate per annum equal at all times to the Base Rate in effect from time to time
plus the Applicable Margin, payable quarterly in arrears on the first day of
each January, April, July and October and on (x) the Termination Date, or (y) if
TBC has exercised the Term Loan Conversion Option, the Maturity Date, and
(ii)during each period in which such Committed Advance is a Eurodollar Rate
Advance, at a rate per annum equal at all times during each relevant Interest
Period for such Committed Advance to the Eurodollar Rate for such Interest
Period plus the Applicable Margin, payable on the last day of each such Interest
Period, and if such Interest Period has a duration of more than three months,
quarterly on each day during such Interest Period that is three months from
either (A) the first day of such Interest Period or (B) the last such interest
payment date and on the date such Committed Advance is Converted or paid in
full;
provided that in the event and during the continuance of an Event of Default the
Agent may, and upon the request of the Majority Lenders shall, give notice to
the Borrowers that (x) the Applicable Margin shall immediately increase by 1.0%
above the Applicable Margin then in effect, and, in the case of a Eurodollar
Rate Advance, such Advance shall automatically convert to a Base Rate Advance at
the end of the Interest Period then in effect for such Eurodollar Rate Advance
and (y) to the fullest extent permitted by law, the Borrowers shall pay interest
on the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 1% above the Base Rate;
provided, however, that following acceleration of the Advances pursuant to
Section 6.2, the foregoing described interest shall accrue and be payable
hereunder whether or not previously required by the Agent.
2.5    Bid Advances.
(a)    Bid Advances Impact on Commitments. The Borrowers may make Bid Borrowings
from time to time on any Business Day during the period from the date hereof
until the Termination Date in the manner set forth below, provided that,
following the making of each Bid Borrowing, the aggregate amount of the Advances
then outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders (computed without regard to the Bid Reduction). As provided in Section
2.1 above, the aggregate amount of the Commitments of the Lenders shall be
deemed used from time to time to the extent of the aggregate amount of the Bid
Advances then outstanding, and such deemed use of the aggregate amount of the
Commitments shall be applied to the Lenders ratably according to their
respective Commitments; provided, however, that any Lender’s Bid Advances shall
not otherwise reduce that Lender’s obligation to lend its pro rata share of the
remaining Available Commitments.


12

--------------------------------------------------------------------------------





(b)    Notice of Bid Borrowing. Any Borrower may request a Bid Borrowing by
delivering to the Agent a notice of a Bid Borrowing (a “Notice of Bid
Borrowing”), in substantially the form of Exhibit B‑2, specifying the following:
(i)the date and aggregate amount of the proposed Bid Borrowing,
(ii)the maturity date for repayment of each Bid Advance to be made as part of
such Bid Borrowing, which maturity date
(A)    may not be later than 5 Business Days prior to the Termination Date, but
may otherwise be 7 days or more from the date of such requested Bid Advance if
the applicable Borrower specifies in the Notice of Bid Borrowing that the rates
of interest to be offered by the Lenders will be fixed rates per annum (a “Fixed
Rate Borrowing”), and
(B)    shall be either 1, 2, 3, 6 or 9 months from the date of such Bid
Borrowing if the applicable Borrower specifies in the Notice of Bid Borrowing
that such Bid Borrowing is to consist of Eurodollar Rate Bid Advances (a
“Eurodollar Rate Bid Borrowing”),
(iii)the interest payment date or dates relating thereto, and
(iv)any other terms to be applicable to such Bid Borrowing.
A Borrower requesting a Bid Borrowing shall deliver a Notice of Bid Borrowing to
the Agent not later than 11:00 a.m. (New York City time) (A) at least one
Business Day prior to the date of the proposed Bid Borrowing if the proposed Bid
Borrowing is to be a Fixed Rate Borrowing, and (B) at least four Business Days
prior to the date of the proposed Bid Borrowing, if the proposed Bid Borrowing
is to be a Eurodollar Rate Bid Borrowing. Every Notice of Bid Borrowing given by
a Subsidiary Borrower must be countersigned by an authorized representative of
TBC, in order to evidence the consent of TBC, in its sole discretion, to that
proposed Bid Borrowing. The Agent shall in turn promptly notify each Lender of
each request for a Bid Borrowing by sending such Lender a copy of the related
Notice of Bid Borrowing.
(c)    Discretion as to Bid Advances. Each Lender may, in its sole discretion,
elect to irrevocably offer to make one or more Bid Advances to the applicable
Borrower as part of such proposed Bid Borrowing at a rate or rates of interest
specified by such Lender in its sole discretion (each such rate of interest to
be a fixed rate if the applicable Borrower requested Fixed Rate Advances or a
margin over the Eurodollar Rate if such Borrower requested Eurodollar Rate Bid
Advances), by notifying the Agent (which shall give prompt notice thereof to the
Company and such Borrower), before 10:00 a.m. (New York City time) (A) on the
date of such proposed Bid Borrowing, if the proposed Bid Borrowing is to be a
Fixed Rate Borrowing and (B) three Business Days before the date of such
proposed Bid Borrowing, in the case of a Notice of Bid Borrowing is to be a
Eurodollar Rate Bid Borrowing. In such notice the Lender shall specify the
following:
(i)the minimum amount and maximum amount of each Bid Advance which such Lender
would be willing to make as part of such proposed Bid Borrowing (which amounts
may, subject to the first proviso in this Section 2.5(a), exceed such Lender’s
Commitment),
(ii)the rate or rates of interest therefor (specified as stated in this
paragraph (c)), and
(iii)such Lender’s Applicable Lending Office with respect to such Bid Advance;
provided that if the Agent in its capacity as a Lender, in its sole discretion,
elects to make any such offer, it shall notify such Borrower and the Company of
such offer before 9:30 a.m. (New York City time) on the date on which notice of
such election is to be given to the Agent by the other Lenders. If, by 10:00
a.m. (New York City time) on the date on which notice of a Lender’s election
under this Section 2.5(c) is to be made, the Agent fails to receive, at its
address specified in Section 8.2, a notice from a Lender


13

--------------------------------------------------------------------------------





provided for in this Section 2.5(c), the Agent may conclusively presume that
such Lender has elected not to offer to make any Bid Advances to such Borrower
with respect to the related Notice of Bid Borrowing.
(d)    Borrower Selection of Lender Bids. The Borrower proposing the Bid
Borrowing shall, in turn, (A) before 11:00 a.m. (New York City time) on the date
of such proposed Bid Borrowing, in the case of a proposed Bid Borrowing to be a
Fixed Rate Borrowing, and (B) before 12:00 noon (New York City time) three
Business Days before the date of such proposed Bid Borrowing, in the case of a
proposed Bid Borrowing to be a Eurodollar Rate Bid Borrowing, either:
(i)cancel such Bid Borrowing by giving the Agent notice to that effect, or
(ii)accept, in its sole discretion, one or more of the offers made by a Lender
or Lenders pursuant to Section 2.5(c), by giving notice to the Agent of the
amount of each Bid Advance (which amount shall be equal to or greater than the
minimum amount and equal to or less than the maximum amount, notified to such
Borrower by the Agent on behalf of such Lender for such Bid Advance pursuant to
Section 2.5(c)) to be made by each Lender as part of such Bid Borrowing, and
reject any remaining offers made by Lenders pursuant to Section 2.5(c) by giving
the Agent notice to that effect; provided that offers will be accepted, if at
all, in order of lowest to highest interest rates, and, if two or more Lenders
bid at the same rate, the Bid Borrowing with respect to such rate will be
allocated among such Lenders in proportion to the amount bid by each such
Lender.
If the Borrower proposing the Bid Borrowing notifies the Agent that such Bid
Borrowing is canceled pursuant to Section 2.5(d)(i), the Agent shall give prompt
notice thereof to the Lenders and such Bid Borrowing shall not be made.
(e)    Bid Borrowing. If the Borrower proposing the Bid Borrowing accepts one or
more of the offers made by a Lender or Lenders pursuant to Section 2.5(d)(ii),
the Agent shall in turn promptly
(i)notify each Lender that has made an offer as described in Section 2.5(c), of
the date and aggregate amount of such Bid Borrowing and whether or not any offer
or offers made by such Lender pursuant to Section 2.5(c) have been accepted by
such Borrower,
(ii)notify each Lender that is to make a Bid Advance, as part of such Bid
Borrowing, of the amount of each Bid Advance to be made by such Lender as part
of such Bid Borrowing, and
(iii)upon satisfaction of the conditions set forth in 5.3 or 5.6, as applicable,
notify each Lender that is to make a Bid Advance as part of such Bid Borrowing
that the applicable conditions set forth in Article 5 appear to have been
satisfied.
When each Lender that is to make a Bid Advance as part of such Bid Borrowing has
received notice from the Agent pursuant to clause (iii) of the preceding
sentence, such Lender shall, before 1:00 p.m. (New York City time) on the date
of such Bid Borrowing specified in the notice received from the Agent pursuant
to clause (i) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account such Lender’s
portion of such Bid Borrowing, in same day funds. Upon fulfillment of the
applicable conditions set forth in Article 5 and after receipt by the Agent of
such funds, the Agent will make such funds available to the relevant Borrower at
an account specified by such Borrower. Promptly after each Bid Borrowing the
Agent shall notify each Lender of the amount of the Bid Borrowing, the
consequent Bid Reduction, and the dates upon which such Bid Reduction commenced
and will terminate.
(f)    If the Borrower proposing such Bid Borrowing notifies the Agent pursuant
to Section 2.5(d)(ii) above that it accepts one or more of the offers made by
any Lender or Lenders, such notice of acceptance shall be irrevocable and
binding on such Borrower. Such Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in the related


14

--------------------------------------------------------------------------------





Notice of Bid Borrowing for such Bid Borrowing the applicable conditions set
forth in Article 5, including, without limitation, any loss (but excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Bid Advance to be made by such Lender as part of such Bid Borrowing when such
Bid Advance, as a result of such failure, is not made on such date.
(g)    Amount of Bid Borrowings. Each Notice of Bid Borrowing shall request an
aggregate amount of Bid Advances not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, provided that a Borrower may accept
offers aggregating less than $10,000,000 and offers which are not an integral
multiple of $1,000,000, and provided further that, as provided in Section
2.5(a), following the making of each Bid Borrowing, the aggregate amount of the
Advances then outstanding shall not exceed the aggregate amount of the
Commitments of the Lenders (computed without regard to the Bid Reduction).
Within the limits and on the conditions set forth in this Section 2.5, the
Borrowers may from time to time borrow under this Section 2.5, repay pursuant to
Section 2.5(g), and reborrow under this Section 2.5, provided that a Bid
Borrowing shall not be made within three Business Days of the date of any other
Bid Borrowing.
(h)    Repayment of Bid Advances. On the maturity date of each Bid Advance
specified by the relevant Borrower for repayment of such Bid Advance in the
related Notice of Bid Borrowing, the applicable Borrower shall repay to the
Agent for the account of the Lender which has made such Bid Advance the then
unpaid principal amount of such Bid Advance. The Borrowers shall have no right
to prepay any principal amount of any Bid Advance without the consent of the
Lender which extended such Bid Advance.
(i)    Interest on Bid Advances; Bid Notes. The relevant Borrower shall pay
interest on the unpaid principal amount of each Bid Advance, from the date of
such Bid Advance to the date the principal amount of such Bid Advance is repaid
in full, at the fixed rate of interest specified by the Lender making such Fixed
Rate Advance in its notice with respect thereto delivered pursuant to Section
2.5(c) or, in the case of a Eurodollar Rate Bid Advance, the margin specified by
the Lender making such Bid Advance in its notice with respect thereto plus the
Eurodollar Rate determined with respect to such Bid Borrowing pursuant to
Section 2.10, payable on the interest payment date or dates specified by such
Borrower for such Bid Advance in the related Notice of Bid Borrowing. Upon the
occurrence and during the continuance of an Event of Default, the applicable
Borrower shall pay interest on the amount of unpaid principal of and interest on
each Bid Advance owing to a Lender, payable in arrears on the date or dates
interest is payable thereon, at a rate per annum equal at all times to 1% per
annum above the rate per annum required to be paid on such Bid Advance under the
terms of the Bid Note evidencing such Bid Advance unless otherwise agreed in
such Bid Note. The indebtedness of the applicable Borrower resulting from each
Bid Advance made to such Borrower as part of a Bid Borrowing shall be evidenced
by a separate Bid Note of such Borrower payable to the order of the Lender
making such Bid Advance, which Bid Note shall be returned to the applicable
Borrower upon payment in full of such Bid Advance.
2.6    Lender Assignment or Sale of Bid Advances. Any Lender may, without the
prior written consent of the Borrowers, sell or assign all or any part of such
Lender’s rights in any or all of the Bid Advances made by such Lender or in the
Bid Notes in connection with such Bid Advances as a participation, provided,
however, that
(i)any such sale or assignment shall not require any Borrower to file a
registration statement with the Securities and Exchange Commission or apply to
qualify the Advances or the Notes under the blue sky laws of any state, and the
selling or assigning Lender shall otherwise comply with all federal and state
securities laws applicable to such transaction,
(ii)no purchaser or assignee in such a transaction shall thereby become a
“Lender” for any purpose under this Agreement,
(iii)such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,


15

--------------------------------------------------------------------------------





(iv)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and
(v)the Borrowers, the Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
2.7    Fees. TBC agrees to pay to the Agent for the account of each Lender a
facility fee (“Facility Fee”) on such Lender’s Commitment, without regard to
usage; provided that no Defaulting Lender shall be entitled to receive any
Facility Fee for any period during which that Lender is a Defaulting Lender
except to the extent allocable to the outstanding principal amount of Committed
Advances funded by it (and TBC shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
The Facility Fee shall be payable for the periods from the date hereof in the
case of each Lender named in Schedule I, and from the effective date on which
any other Lender becomes party hereto, until the Termination Date (or such
earlier date on which such Lender ceases to be a party hereto) at the rate per
annum equal to the Applicable Percentage. Facility Fees shall be payable in
arrears on each January 1, April 1, July 1 and October 1 during the term of this
Agreement until and on the Termination Date. The amount of the Facility Fee
payable on January 1, 2018 and on the Termination Date shall be prorated based
on the actual number of days elapsed either since the date hereof (in the case
of the January 1, 2018 payment) or since the date on which the last payment in
respect of the Facility Fee was made (in the case of the payment made on the
Termination Date).
2.8    Reduction of the Commitments.
(a)    Optional Reductions. TBC shall have the right, upon at least 3 Business
Days’ notice to the Agent, to permanently terminate in whole or permanently
reduce ratably in part the unused portions of the Commitments, provided that
each partial reduction shall be in a minimum amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, and provided further that the
aggregate amount of the Commitments shall not be reduced to an amount which is
less than the aggregate principal amount of the Bid Advances then outstanding.
(b)    Mandatory Reduction. At the close of business on the Termination Date,
the aggregate Commitments shall be automatically and permanently reduced, on a
pro rata basis, by an amount equal to the amount by which the aggregate
Commitments immediately prior to giving effect to such reduction exceed the
aggregate unpaid principal amount of the Committed Advances then outstanding.
2.9    Additional Interest on Eurodollar Rate Committed Advances. Each Borrower
shall pay to each Lender, so long as such Lender is required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Committed Advance of such Lender to such Borrower, from the date
of such Committed Advance until such principal amount is paid in full, at an
interest rate per annum for each Interest Period equal to the remainder obtained
by subtracting (i) the Eurodollar Rate for such Interest Period for such
Committed Advance from (ii) the rate obtained by dividing such Eurodollar Rate
by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period, payable on each date on which interest is
payable on such Committed Advance. Such additional interest shall be determined
by such Lender and notified to the relevant Borrowers through the Agent.
2.10    Eurodollar Interest Rate Determination.
(a)    Methods to Determine Eurodollar Rate. The Agent shall determine the
Eurodollar Rate for each Eurodollar Rate Advance by using the methods described
in the definition of the term “Eurodollar Rate,” and shall give prompt notice to
the relevant Borrowers and the Lenders of each such Eurodollar Rate.
(b)    Role of Reference Banks. In the event the Eurodollar Rate cannot be
determined by the first method described in the definition of “Eurodollar Rate,”
each Reference Bank shall furnish to the Agent timely information for the
purpose of determining the Eurodollar Rate in accordance with the second method
described therein. If any one or more of the Reference Banks does not furnish
such timely information to the Agent for the purpose


16

--------------------------------------------------------------------------------





of determining a Eurodollar Rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks;
provided that such rate of interest shall be determined on the basis of timely
information provided by no fewer than two Reference Banks. In the event the rate
cannot be determined by either of the methods described in the definition of
“Eurodollar Rate,” then:
(i)the Agent shall forthwith notify the Borrowers and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
(ii)each such Advance, if a Committed Advance, will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if a Borrower was attempting to Convert a Base Rate Advance into a
Eurodollar Rate Committed Advance, such Advance will continue as a Base Rate
Advance), and
(iii)the obligation of the Lenders to make Eurodollar Rate Bid Advances, or to
make, or to Convert Base Rate Advances into, Eurodollar Rate Committed Advances
shall be suspended until the Agent notifies the Borrowers and the Lenders that
the circumstances causing such suspension no longer exist.
(c)    Inadequate Eurodollar Rate. If, with respect to any Eurodollar Rate
Committed Advances, the Majority Lenders notify the Agent that the Eurodollar
Rate for any Interest Period for such Committed Advances will not adequately
reflect the cost to such Majority Lenders of making, funding or maintaining
their respective Eurodollar Rate Committed Advances for such Interest Period,
the Agent shall forthwith so notify the relevant Borrowers and the Lenders,
whereupon
(i)each such Eurodollar Rate Committed Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and
(ii)the obligation of the Lenders to make, or to Convert Base Rate Advances
into, Eurodollar Rate Committed Advances shall be suspended until the Agent
notifies the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.
(d)    Absence of an Interest Period on a Eurodollar Rate Committed Advance. If
a Borrower fails to select the duration of an Interest Period for a Eurodollar
Rate Committed Advance in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.1, the Agent will forthwith so
notify such Borrower and the Lenders and such Committed Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
2.11    Voluntary Conversion of Committed Advances. Subject to the provisions of
Sections 2.10 and 2.15, any Borrower may Convert all such Borrower’s Committed
Advances of one Type constituting the same Committed Borrowing into Advances of
the other Type on any Business Day, upon notice given to the Agent not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of the proposed Conversion; provided, however, that the Conversion of a
Eurodollar Rate Committed Advance into a Base Rate Advance may be made on, and
only on, the last day of an Interest Period for such Eurodollar Rate Committed
Advance. Each such notice of a Conversion shall, within the restrictions
specified above, specify
(i)the date of such Conversion,
(ii)the Committed Advances to be Converted, and
(iii)if such Conversion is into Eurodollar Rate Committed Advances, the duration
of the Interest Period for each such Committed Advance.
2.12    Prepayments. Any Borrower shall have the right at any time and from time
to time, upon prior written notice from such Borrower to the Agent, to prepay
its outstanding principal obligations with respect to its Committed Advances in
whole or ratably in part (except as provided in Section 2.15 or 2.19), provided
that every


17

--------------------------------------------------------------------------------





notice of prepayment given by a Subsidiary Borrower must be countersigned by an
authorized representative of TBC, in order to evidence the consent of TBC, in
its sole discretion, to that prepayment. Such prepaying Borrower may be
obligated to make certain prepayments of obligations with respect to one or more
Committed Advances subject to and in accordance with this Section 2.12.
(a)    Base Rate Borrowings Prepayments. With respect to Base Rate Borrowings,
such prepayment shall be without premium or penalty, upon notice given to the
Agent, and shall be made not later than 11:00 a.m. (New York City time) on the
date of such prepayment. The applicable Borrower shall designate in such notice
the amount and date of such prepayment. Accrued interest on the amount so
prepaid shall be payable on the first Business Day of the calendar quarter next
following the prepayment. The minimum amount of Base Rate Borrowings which may
be prepaid on any occasion shall be $10,000,000 or an integral multiple of
$1,000,000 in excess thereof or, if less, the total amount of Base Rate Advances
then outstanding for that Borrower.
(b)    Eurodollar Rate Committed Borrowings Prepayments. With respect to
Eurodollar Rate Committed Borrowings, such prepayment shall be made on at least
3 Business Days’ prior written notice to the Agent not later than 11:00 a.m.
(New York City time), and if such notice is given the applicable Borrower shall
prepay the outstanding principal amount of the Committed Advances constituting
part of the same Committed Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid.
The minimum amount of Eurodollar Rate Committed Borrowings which may be prepaid
on any occasion shall be $10,000,000 or an integral multiple of $1,000,000 in
excess thereof or, if less, the total amount of Eurodollar Rate Committed
Advances then outstanding for that Borrower.
(c)    Additional Prepayment Payments. The prepaying Borrower shall, on the date
of the prepayment of any Eurodollar Rate Committed Advances, pay to the Agent
for the account of each Lender interest accrued to such date of prepayment on
the principal amount prepaid plus, in the case only of a prepayment on any date
which is not the last day of an applicable Eurodollar Interest Period, any
amounts which may be required to compensate such Lender for any losses or
out-of-pocket costs or expenses (including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds, but
excluding loss of anticipated profits) incurred by such Lender as a result of
such prepayment, provided that such Lender shall exercise reasonable efforts to
minimize any such losses, costs and expenses.
(d)    Eurodollar Rate Committed Advance Prepayment Expense. If, due to the
acceleration of any of the Committed Advances pursuant to Section 6.2(b), an
assignment, repayment or prepayment under Section 2.19, 2.20 or 2.21 or
otherwise, any Lender receives payment of its portion of, or is subject to any
Conversion from, any Eurodollar Rate Committed Advance on any day other than the
last day of an Interest Period with respect to such Committed Advance, the
relevant Borrowers shall pay to the Agent for the account of such Lender any
amounts which may be payable to such Lender by such Borrower by reason of
payment on such day as provided in Section 2.12(c).
2.13    Increases in Costs.
(a)    Costs from Law or Authorities. If, due to either
(1)    the introduction of, or any change (other than, in the case of Eurodollar
Rate Borrowings, a change by way of imposition or an increase of reserve
requirements described in Section 2.9) in, or new interpretation of, any law or
regulation effective at any time and from time to time on or after the date
hereof, or
(2)    the compliance with any guideline or the request from or by any central
bank or other governmental authority (whether or not having the force of law),
there is an increase in the cost incurred by a Lender in agreeing to make or
making, funding or maintaining any Eurodollar Rate Committed Advance or
Eurodollar Rate Bid Advance then or at any time thereafter outstanding
(excluding for purposes of this Section 2.13 any such increased costs resulting
from (i) Taxes


18

--------------------------------------------------------------------------------





or Other Taxes (as to which Section 2.14 shall govern), (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office (or any political
subdivision thereof) and (iii) FATCA), then TBC shall from time to time, upon
demand of such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender such amounts as are required to compensate
such Lender for such increased cost, provided that such Lender shall exercise
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to minimize any such increased cost and provided further that the
Borrowers shall not be required to pay any such compensation with respect to any
period prior to the 90th day before the date of any such demand, unless such
introduction, change, compliance or request shall have retroactive effect to a
date prior to such 90th day. A certificate as to the amount of such increase in
cost, submitted to the relevant Borrowers and the Agent by such Lender, shall be
conclusive and binding for all purposes under this Section 2.13(a), absent
manifest error.
(b)    Increased Capital Requirements. If any Lender determines that compliance
with any law or regulation or any guidelines or request from any central bank or
other governmental authority (whether or not having the force of law) which is
enacted, adopted or issued at any time and from time to time after the date
hereof affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender (or any corporation controlling such
Lender) and that the amount of such capital or liquidity is increased by or
based upon the existence of such Lender’s Commitment and other commitments of
this type, then, upon demand by such Lender (with a copy of such demand to the
Agent), the Borrowers shall immediately pay to the Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s Commitment, provided
that such Lender shall exercise reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to minimize any such compensation
payable by the Borrowers hereunder and provided further that the Borrowers shall
not be required to pay any such compensation with respect to any period prior to
the 90th day before the date of any such demand, unless such introduction,
change, compliance or request shall have retroactive effect to a date prior to
such 90th day. A certificate as to such amounts submitted to the relevant
Borrowers and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
(c)    Borrower Rights Upon Cost Increases. Upon receipt of notice from any
Lender claiming compensation pursuant to this Section 2.13 or Section 2.14 and
as long as no Default has occurred and is continuing, TBC shall have the right,
on or before the 30th day after the date of receipt of any such notice,
(i)to arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Lender; subject, however, to payment to the Agent by the
assignor or the assignee of a processing and recording fee of $3,500, in the
event the assuming lender is not a Lender; or
(ii)to arrange for the Commitment of such Lender to be terminated and all
Committed Advances owed to such Lender to be prepaid;
and, in either case, subject to payment in full of all principal, accrued and
unpaid interest, fees and other amounts payable under this Agreement and then
owing to such Lender immediately prior to the assignment or termination of the
Commitment of such Lender.
(d)    For the avoidance of doubt, this Section 2.13 shall apply to all
requests, rules, guidelines or directives concerning increased costs and capital
adequacy or liquidity (i) issued in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (ii) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued.


19

--------------------------------------------------------------------------------





2.14    Taxes.
(a)    Exclusion and Inclusion of Taxes. Any and all payments by each Borrower
hereunder or with respect to any Advances or under any Notes shall be made, in
accordance with Section 2.16, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender and the Agent, taxes that are imposed on its overall net
income by the United States and taxes that are imposed on its overall net income
(and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof and (ii) any
United States withholding tax imposed under FATCA (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or with respect to any Advances or under any Notes,
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect to any sum payable hereunder or with respect
to any Advances or under any Note to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
(b)    Payment of Other Taxes. In addition, each Borrower shall pay any present
or future stamp, documentary, excise, property or similar taxes, charges, or
levies that arise from any payment made hereunder or with respect to any
Advances and under any Notes or from the execution, delivery or registration of,
performance under, or otherwise with respect to, this Agreement or any Notes
(“Other Taxes”).
(c)    Indemnification as to Taxes. Each Borrower shall indemnify each Lender
and the Agent for and hold it harmless against the full amount of Taxes and
Other Taxes (including Taxes and Other Taxes imposed on amounts payable under
this Section 2.14), imposed on or paid by such Lender or the Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date such Lender or the Agent (as the case may be) makes written
demand therefor.
(d)    Evidence of or Exemption from Taxes. Within 30 days after the date of any
payment of Taxes, the Borrower which paid such Taxes shall furnish to the Agent,
at its address referred to in Section 8.2, the original or a certified copy of a
receipt evidencing such payment. In the case of any payment hereunder or with
respect to the Advances or under any Notes by or on behalf of any Borrower
through an account or branch outside the United States or by or on behalf of any
Borrower by a payor that is not a United States person, if the applicable
Borrower determines that no taxes are payable in respect thereof, such Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel or other supporting documentation acceptable to
the Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” have the meanings specified in Section 7701 of the Internal Revenue
Code.
(e)    Status of Lenders. For purposes of this Section 2.14(e), the term
“Lender” includes the Agent.
(i)Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement (in the case of each Lender listed in Schedule I), and from the date
on which any other Lender becomes a party hereto (in the case of each other
Lender), and from time to time thereafter as requested in writing by TBC (but
only so long thereafter as such Lender remains lawfully able to do so), provide
each of the Agent and TBC with two original Internal Revenue Service forms
W-8BEN, W-8IMY, or W-8EC1, as appropriate, or any successor form prescribed by
the Internal Revenue Service, to establish that such Lender is not subject to,
or is entitled to a reduced rate of, United States withholding tax on payments
pursuant to this Agreement or with respect to any


20

--------------------------------------------------------------------------------





Advances or any Notes. If the forms provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate form certifying that a lower rate applies, whereupon withholding tax
at such lower rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date on which a Lender
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection 2.14(a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this subsection 2.14(e) requires the disclosure
of information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN,
W-8IMY, or W-8EC1, that the Lender reasonably considers to be confidential, the
Lender shall give notice thereof to the relevant Borrowers and shall not be
obligated to include in such form or document confidential information.
(ii)Each Lender that is a United States person shall deliver to TBC and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of TBC
or the Agent), executed originals of Internal Revenue Service forms W-9
certifying that such Lender is exempt from United States federal backup
withholding tax.
(iii)If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to TBC, at the time or times prescribed by law and at such time or
times reasonably requested in writing by TBC, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested in
writing by TBC as may be necessary for each Borrower to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For purposes of this Section 2.14(e)(iii) FATCA
shall include any Treasury regulations or interpretations thereof.
(f)    Lender Failure to Provide IRS Forms. For any period with respect to which
any Lender has failed to provide TBC with the appropriate form described in
subsection 2.14(e) (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection 2.14(e)), such Lender
shall not be entitled to indemnification under subsection (a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, TBC shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.
(g)    Treatment of Certain Refunds. If the Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.14, it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund), provided that such Borrower, upon the
request of the Agent or such Lender agrees to repay the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
governmental authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such governmental authority.
This paragraph shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.
2.15    Illegality. If any Lender shall notify the Agent that either


21

--------------------------------------------------------------------------------





(a)    there is any introduction of, or change in or in the interpretation of,
any law or regulation that in the opinion of counsel for such Lender in the
relevant jurisdiction makes it unlawful, or
(b)    any central bank or other governmental authority asserts that it is
unlawful
for such Lender to continue to fund or maintain any Eurodollar Rate Advances or
to perform its obligations hereunder with respect to Eurodollar Rate Advances
hereunder, then, upon the issuance of such opinion of counsel or such assertion
by a central bank or other governmental authority, the Agent shall give notice
of such opinion or assertion to the Borrowers (accompanied by such opinion, if
applicable). The Borrowers shall forthwith (or at the end of the then-current
Interest Period if the Eurodollar Rate Advances may be lawfully maintained as
Eurodollar Rate Advances until then) either
(i)prepay in full all Eurodollar Rate Committed Advances and all Eurodollar Rate
Bid Advances made by such Lender, with accrued interest thereon or
(ii)Convert each such Eurodollar Rate Committed Advance made by such Lender into
a Base Rate Advance.
Upon such prepayment or Conversion, the obligation of such Lender to make
Eurodollar Rate Committed Advances or Eurodollar Rate Bid Advances, or to
Convert Committed Advances into Eurodollar Rate Committed Advances, shall be
suspended until the Agent shall notify the Borrowers that the circumstances
causing such suspension no longer exists.
2.16    Payments and Computations.
(a)    Time and Distribution of Payments. The Borrowers shall make each payment
hereunder and with respect to any Advances or under any Notes, without
counterclaim or setoff, not later than 11:00 a.m. (New York City time) on the
day when due in U.S. dollars to the Agent at the Agent’s Account in same day
funds. The Agent shall promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Section 2.5, 2.9, 2.13, 2.14, 2.15 or 2.19) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an assignment pursuant to Section 2.20, the Agent shall make
all payments hereunder and with respect to any Advances or under any Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such assignment shall make all appropriate adjustments in such
payments for the periods prior to such effective date directly between
themselves.
(b)    Computation of Interest and Fees. All computations of interest based on
clause (a) of the definition of Base Rate shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be. All computations of
interest based on the Eurodollar Rate, the Federal Funds Rate or clause (c) of
the definition of Base Rate and of Facility Fees shall be made by the Agent, and
all computations of interest pursuant to Section 2.9 shall be made by a Lender,
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent (or, in
the case of Section 2.9, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Payment Due Dates. Whenever any payment hereunder or with respect to any
Advances or under any Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be, but not later than the
Termination Date or, if the Term Loan Conversion Option has been exercised, the
Maturity Date; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.


22

--------------------------------------------------------------------------------





(d)    Presumption of Borrower Payment. Unless the Agent receives notice from a
Borrower prior to the date on which any payment is due to any Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent that such Borrower has not made such payment in full to the
Agent, each such Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.
2.17    Sharing of Payments, Etc. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Committed Advances or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Committed Advances and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Advances and such other obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed
Advances and other amounts owing them; provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Advances or participations in L/C Obligations to any assignee or
participant, other than to a Borrower or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.18    Evidence of Debt.
(a)    Lender Records; If Notes Required. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Committed
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Committed Advances. Each Borrower shall, upon notice by
any Lender to such Borrower (with a copy of such notice to the Agent) to the
effect that a Committed Note is required or appropriate in order for such Lender
to evidence (whether for purposes of pledge, enforcement or otherwise) the
Committed Advances owing to, or to be made by, such Lender, such Borrower shall
promptly execute and deliver to such Lender a Committed Note payable to the
order of such Lender in a principal amount up to the Commitment of such Lender.
(b)    Record of Borrowings, Payables and Payments. The Register maintained by
the Agent pursuant to Section 2.20(d) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded
(i)the date and amount of each Borrowing made hereunder to each Borrower, the
Type of Advances constituting such Borrowing and, if appropriate, the Interest
Period applicable thereto,


23

--------------------------------------------------------------------------------





(ii)the terms of each assignment pursuant to Section 2.20,
(iii)the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder, and
(iv)the amount of any sum received by the Agent from a Borrower hereunder and
each Lender’s share thereof.
(c)    Evidence of Payment Obligations. Entries made in good faith by the Agent
in the Register pursuant to subsection (b) above, and by each Lender in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from a Borrower to, in the case of the Register, each Lender
and, in the case of such account or accounts, such Lender, under this Agreement,
absent manifest error; provided, however, that the failure of the Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrowers under this Agreement.
2.19    Alteration of Commitments and Addition of Lenders.
(a)    Alter Lender Commitment. By a written agreement executed only by TBC, the
Agent and the affected Lender and any non-party lender involved,
(i)the Commitment of such affected Lender may be increased to the amount set
forth in such agreement;
(ii)such non-party lender may be added as a Lender with a Commitment as set
forth in such agreement, provided that such lender agrees to be bound by all the
terms and provisions of this Agreement; and
(iii)the unused portion of the Commitment of such affected Lender may be reduced
or terminated and the Committed Advances owing to such Lender may be prepaid in
whole or in part, all as set forth in such agreement.
(b)    Conditions to Alteration. The Agent may execute any such agreement
without the prior consent of any Lender other than the Lender affected,
provided, however, that if at the time the Agent proposes to execute such
agreement either (A) TBC’s long-term senior unsecured debt is rated by any two
of S&P, Moody’s and Fitch, lower than BBB- by S&P, lower than Baa3 by Moody’s or
lower than BBB- by Fitch or (B) a Default has occurred and is continuing, then
the Agent shall not execute any such agreement unless it has first obtained the
prior written consent of the Majority Lenders, and provided further that the
Agent shall not execute any such agreement without the prior written consent of
the Majority Lenders if such agreement would increase the total of the
Commitments to an amount in excess of $2,500,000,000 or, pursuant to Section
2.19(c), $3,300,000,000.
(c)    Increase Total Commitment. The Company has the right to increase the
total of the Commitments through a Request for Alteration, in minimum increments
of $5,000,000, up to a maximum aggregate of Commitments of $3,300,000,000,
provided that, in addition to the requirements specified in Section 2.19(b), at
the time of and after giving effect to an increase, TBC’s long-term senior
unsecured non-credit-enhanced debt ratings from any two of S&P, Moody’s and
Fitch are better than or equal to BBB-, Baa3 and BBB-, respectively. The Company
may offer the proposed increase (the “Proposed Increased Commitment”) to such
Lender(s) or third party financial institutions acceptable to the Agent (“New
Lenders”) as the Company may select, provided that
(i)such selected Lender(s) and such New Lender(s) shall have the right, but no
obligation, to increase (or establish) its Commitment, by giving notice thereof
to the Agent, to all or a portion of the Proposed Increased Commitment,
allocations to be at the sole discretion of the Company, and
(ii)that the minimum commitment of each New Lender equals or exceeds
$25,000,000.


24

--------------------------------------------------------------------------------





(d)    Request for Alteration. The Agent shall give each Lender prompt notice of
any such agreement becoming effective. All requests for Lender consent under the
provisions of this Section 2.19 shall specify the date upon which any such
increase, addition, reduction, termination, or prepayment shall become effective
(the “Effective Date”) and shall be made by means of a Request for Alteration
substantially in the form as set forth in Exhibit C. On the Effective Date on
which the Commitment of any Lender is increased, decreased, terminated or
created or on which prepayment is made, all as described in such Request for
Alteration, the Borrowers or such Lender, as the case may be, shall make
available to the Agent not later than 12:30 p.m. (New York City time) on such
date, in same day funds, the amount, if any, which may be required (and the
Agent shall distribute such funds received by it to the Borrowers or to such
Lenders, as the case may be) so that at the close of business on such date the
sum of the Committed Advances of each Lender then outstanding shall be in the
same proportion to the total of the Committed Advances of all the Lenders then
outstanding as the Commitment of such Lender is to the total of the Commitments.
The Agent shall give each Lender notice of the amount to be made available by,
or to be distributed to, such Lender at least 3 Business Days before such
payment is made.
2.20    Assignments; Sales of Participations and Other Interests in Advances.
(a)    Assignment of Lender Obligations. From time to time each Lender may, with
the prior written consent of TBC (so long as no Event of Default has occurred
and is continuing) and subject to the qualifications set forth below, assign to
one or more Lenders or an Eligible Assignee all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Committed Advances owing to it and the Committed
Note, if any, held by it) and will, at any time, if arranged by the Company
pursuant to clause (i)(A) below upon at least 30 days’ notice to such Lender and
the Agent, assign to one or more Eligible Assignees all of its rights and
obligations under this Agreement (including without limitation, all of its
Commitment, the Committed Advances owing to it and the Committed Note, if any,
held by it); subject to the following:
(i)If such Lender notifies TBC and the Agent of its intent to request the
consent of TBC to an assignment, or if any Lender is a Defaulting Lender, TBC
shall have the right, for 30 days after receipt of such notice or notice from
the Agent that such Lender is a Defaulting Lender, as the case may be, and so
long as no Event of Default has occurred and is continuing, in its sole
discretion either (A) to arrange for one or more Eligible Assignees to accept
such assignment or, in the case of a Defaulting Lender, an assignment of all of
such Lender’s Committed Advances and Commitment (a “Required Assignment”) or (B)
other than in the case of a Defaulting Lender, to arrange for the rights and
obligations of such Lender (including, without limitation, such Lender’s
Commitment), and the total Commitments, to be reduced by an amount equal to the
amount of such Lender’s Commitment proposed to be assigned and, in connection
with such reduction, to prepay that portion of the Committed Advances owing to
such Lender which it proposes to assign;
(ii)If TBC fails to notify such Lender within 30 days of TBC’s receipt of such
Lender’s request for consent to assignment, the Borrowers shall be deemed to
consent to the proposed assignment;
(iii)Any such assignment shall not require any Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify the
interests in the Committed Advances under the blue sky laws of any state and the
assigning Lender shall otherwise comply with all federal and state securities
laws applicable to such assignment;
(iv)Unless TBC consents, the amount of the Commitment of the assigning Lender
being assigned pursuant to any such assignment (determined as of the date of the
assignment) shall either (A) equal 50% of all such rights and obligations (or
100% in the case of a Required Assignment) or (B) not be less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof;
(v)Unless either (x) TBC consents or (y) an Event of Default has occurred and is
continuing, the aggregate amount of the Commitment assigned pursuant to all such
assignments of such Lender (after giving effect to such assignment) shall in no
event exceed 50% (except in the case of a Required


25

--------------------------------------------------------------------------------





Assignment) of all such Lender’s Commitment (as set forth in Schedule I, in the
case of each Lender that is a party hereto as of November 1, 2017, or as set
forth in the Register as the aggregate Commitment assigned to such Lender
pursuant to one or more assignments, in the case of any assignee);
(vi)No Lender shall be obligated to make a Required Assignment unless such
Lender has received payments in an aggregate amount at least equal to the
outstanding principal amount of all Committed Advances being assigned, together
with accrued interest thereon to the date of payment of such principal amount
and all other amounts payable to such Lender under this Agreement (including
without limitation Section 2.12(c), provided that such Lender shall receive its
pro rata share of the Facility Fee on the next date on which the Facility Fee is
payable); and
(vii)In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations, or other
compensating actions, including funding, with the consent of TBC, the applicable
pro rata share of Committed Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Committed Advances with its ratable portion.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs and except to the extent
otherwise expressly agreed by the affected parties and subject to Section 8.16,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(b)    Effect of Lender Assignment. From and after the effective date of any
assignment pursuant to Section 2.20(a), (i) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such assignment, it shall have the rights and
obligations of a Lender hereunder and (ii) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such assignment, relinquish its rights (other than its rights under
Section 2.13, 2.14, 2.19 or 8.3 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
(c)    Security Interest; Assignment to Lender Affiliate. Notwithstanding
Section 2.20(a) or any other provision in this Agreement, any Lender may, upon
prior or contemporaneous notice to TBC and the Agent, at any time (i) create a
security interest in all or any portion of its rights under this Agreement
(including without limitation, the Advances owing to it and the Notes held by
it, if any) to secure obligations of such Lender, including in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any other governmental agency or
instrumentality, and (ii) assign all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Committed Advances owing to it and the Committed
Note held by it, if any) to an Affiliate of such Lender unless the result of
such an assignment would be to increase the cost to any Borrowers of requesting,
borrowing, continuing, maintaining, paying or converting any Advances.
(d)    Agent’s Register. The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at its address referred to in Section 8.2 a copy
of each assignment delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Committed Advances of each Borrower owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the Lenders may treat each entity whose name is
recorded in the Register as a Lender hereunder for


26

--------------------------------------------------------------------------------





all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Upon receipt by the Agent from the assigning Lender of
an assignment in form and substance satisfactory to the Agent executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with evidence of each Committed Advance subject to such assignment, an
Administrative Questionnaire for such assignee and a processing and recording
fee of $3,500 (payable by either the assignor or the assignee), the Agent shall,
if such assignment is a Required Assignment or has been consented to by TBC to
the extent required by Section 2.20(a) or has been effected pursuant to Section
2.21(c), (i) accept such assignment, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to TBC.
(e)    Lender Sale of Participations. Each Lender may sell participations in all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and the Notes held by it, if any) to one or more Affiliates of such Lender or to
one or more other financial institutions; provided, however, that
(i)any such participation shall not require any Borrowers to file a registration
statement with the Securities and Exchange Commission or apply to qualify any
interests in the Advances or any Notes under the blue sky laws of any state and
the Lender selling or granting such participation shall otherwise comply with
all federal and state securities laws applicable to such transaction,
(ii)no purchaser of such a participation shall be considered to be a “Lender”
for any purpose under the Agreement,
(iii)such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,
(iv)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,
(v)such Lender shall remain the holder of any Notes issued with respect to its
Advances for all purposes of this Agreement,
(vi)the Borrowers, the Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement,
(vii)no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, and
(viii)such Lender shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each purchaser of such a participation and the principal amounts (and stated
interest) of each such Person’s interest in its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and the Notes held by it, if any) (the
“Participant Register”); provided that such Lender shall not have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Person or any information relating to a Person's interest in any
commitments, loans, letters of credit or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded


27

--------------------------------------------------------------------------------





in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The Borrower
agrees that each purchaser of such a participation shall be entitled to the
benefits of Section 2.14 (subject to the requirements and limitations therein,
including the requirements under Section 2.14(e) (it being understood that the
documentation required under Section 2.14(e) shall be delivered to the Lender
selling the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 2.20(a).
(f)    Confidential Borrower Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 2.20, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided, however, that, prior to any
such disclosure of Confidential Information, such Lender shall obtain the
written consent of the Borrowers, and the assignee or participant or proposed
assignee or participant shall agree to preserve the confidentiality of any such
Confidential Information received by it from such Lender except as disclosure
may be required or appropriate to governmental authorities, pursuant to legal
process, or by law or governmental regulation or authority.
2.21    Extension of Termination Date.
(a)    Extension Request. TBC may, on behalf of itself and the Subsidiary
Borrowers, by written notice to the Agent in the form of Exhibit E (each such
notice being an “Extension Request”) given no earlier than 60 days and no later
than 45 days prior to the then applicable Termination Date, request that the
then applicable Termination Date be extended to a date 364 days after the then
applicable Termination Date; provided, however, that TBC shall not have
exercised the Term Loan Conversion Option for Committed Advances outstanding on
such Termination Date prior to such time. Such extension shall be effective with
respect to each Lender which, by a written notice in the form of Exhibit F (a
“Continuation Notice”) to TBC and the Agent given no earlier than 45 days and no
later than 28 days (unless otherwise agreed by TBC and the Agent) prior to the
then applicable Termination Date, consents, in its sole discretion, to such
extension (each Lender giving a Continuation Notice being referred to sometimes
as a “Continuing Lender” and each Lender other than a Continuing Lender being a
“Non-Extending Lender”), provided, however, that such extension shall be
effective only if the aggregate Commitments of the Continuing Lenders, together
with the Commitments of the Replacement Lenders, are greater than 50% of the
aggregate Commitments of the Lenders on the date of the Extension Request. No
Lender shall have any obligation to consent to any such extension of the
Termination Date. The Agent shall notify each Lender of the receipt of an
Extension Request within three (3) Business Days after receipt thereof. The
Agent shall notify the Company and the Lenders no later than 15 days prior to
the then applicable Termination Date whether the Agent has received Continuation
Notices from Lenders holding more than 50% of the aggregate Commitments on the
date of the Extension Request.
(b)    Non-Extending Lenders. The Commitment of each Non-Extending Lender shall
terminate at the close of business on the Termination Date in effect prior to
the delivery of such Extension Request without giving any effect to such
proposed extension, and on such Termination Date TBC shall take one of the
following three actions:
(i)Replace the Non-Extending Lenders pursuant to Section 2.21(c); or
(ii)Pay or cause to be paid to the Agent, for the account of the Non-Extending
Lenders, an amount equal to the Non-Extending Lenders’ Committed Advances,
together with accrued but unpaid interest and fees thereon and all other amounts
then payable hereunder to the Non-Extending Lenders; or
(iii)By giving notice to the Agent no later than three days prior to the
Termination Date in effect prior to the delivery of such Extension Request,
elect not to extend the Termination Date beyond the then applicable Termination
Date, and in this event the Borrowers may in their sole discretion repay any
amount of the Committed Advances then outstanding or exercise the Term Loan
Conversion Option with respect to the Committed Advances outstanding on the
Termination Date in accordance with Section 2.3.


28

--------------------------------------------------------------------------------





(c)    Replacement Lenders. A Non-Extending Lender shall be obligated, at the
request of TBC, to assign at any time prior to the close of business on the
Termination Date applicable to such Non-Extending Lender all of its rights
(other than rights that would survive the termination of the Agreement pursuant
to Section 8.3) and obligations hereunder to one or more Lenders or other
commercial banks nominated by TBC and willing to become Lenders in place of such
Non-Extending Lender (the “Replacement Lenders”). In order to qualify as a
Replacement Lender, a Lender or lender must satisfy all of the requirements of
this Agreement (including without limitation the terms of Section 2.20 relating
to Required Assignments). Such obligation of each Non-Extending Lenders is
subject to such Non-Extending Lender’s receiving (i) payment in full from the
Replacement Lenders of the principal amount of all Advances owing to such
Non-Extending Lender immediately prior to an assignment to the Replacement
Lenders and (ii) payment in full from the relevant Borrowers of all accrued
interest and fees and other amounts payable hereunder and then owing to such
Non-Extending Lender immediately prior to the assignment to the Replacement
Lenders. Upon such assignment, the Non-Extending Lender shall no longer be a
Lender, such Replacement Lender shall become a Continuing Lender, and the Agent
shall make appropriate entries in the Register to reflect the foregoing.
2.22    Subsidiary Borrowers.
(a)    Subsidiary Borrower Designation. TBC may at any time, and from time to
time, by delivery to the Agent of a Borrower Subsidiary Letter substantially in
the form of Exhibit D, duly executed by TBC and the respective Subsidiary,
designate such Subsidiary as a “Subsidiary Borrower” for purposes of this
Agreement, and such Subsidiary shall thereupon become a “Subsidiary Borrower”
for purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder; provided that any designation of a
Subsidiary that is organized under the laws of a jurisdiction outside of the
United States of America shall be made only upon 30 days prior notice to the
Agent. The Agent shall promptly notify each Lender of each such designation by
TBC and the identity of the designated Subsidiary. As soon as possible and in
any event within 10 Business Days after notice of the designation of a
Subsidiary Borrower that is organized under the laws of a jurisdiction outside
of the United States of America, any Lender that may not legally lend to such
Subsidiary Borrower (a “Protesting Lender”) shall so notify TBC and the Agent in
writing. With respect to each Protesting Lender, TBC shall, effective on or
before the date that such Subsidiary Borrower shall have the right to borrow
hereunder, either:
(i)arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Protesting Lender; subject, however, to payment to the Agent
by the assignor or the assignee of a processing and recording fee of $3,500, in
the event the assuming lender is not a Lender; or
(ii)arrange for the Commitment of such Protesting Lender to be terminated and
all Committed Advances owed to such Lender to be prepaid;
subject, in either case, to payment in full of all principal, accrued and unpaid
interest, fees, commissions and other amounts payable under this Agreement and
then owing to such Lender immediately prior to the assignment or termination of
the Commitment of such Lender.
If the Company shall designate as a Subsidiary Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Agent and the Company, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Subsidiary Borrower.
(b)    TBC Consent to Subsidiary Borrower Borrowings and Notices. No Advances
shall be made to a Subsidiary Borrower, and no Conversion of any Advances at the
request of a Subsidiary Borrower shall be effective, without, in each and every
instance, the prior consent of TBC, in its sole discretion, which shall be
evidenced by the countersignature of TBC to the relevant Notice of Borrowing or
notice of Conversion. In addition, no notices which are to be delivered by a
Borrower hereunder shall be effective, with respect to any Subsidiary Borrower,
unless the notice is countersigned by TBC.


29

--------------------------------------------------------------------------------





(c)    Subsidiary Borrower Termination Event. The occurrence of any of the
following events with respect to any Subsidiary Borrower shall constitute a
“Subsidiary Borrower Termination Event” with respect to such Subsidiary
Borrower:
(i)such Subsidiary Borrower ceases to be a Subsidiary;
(ii)such Subsidiary Borrower is liquidated or dissolved;
(iii)such Subsidiary Borrower fails to preserve and maintain its existence;
(iv)such Subsidiary Borrower merges or consolidates with or into another Person,
or conveys, transfers, leases, or otherwise disposes of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person (except that a
Subsidiary Borrower may merge into or dispose of assets to another Borrower);
(v)any of the “Events of Default” described in Section 6.1(a) through (f) occurs
to or with respect to such Subsidiary Borrower as if such Subsidiary Borrower
were “TBC”; or
(vi)the Guaranty with respect to such Subsidiary Borrower ceases, for any
reason, to be valid and binding on TBC or TBC so states in writing.
(d)    Terminated Subsidiary Borrower. Upon the occurrence of a Subsidiary
Borrower Termination Event with respect to any Subsidiary Borrower, such
Subsidiary Borrower (a “Terminated Subsidiary Borrower”) shall cease to be a
Borrower for purposes of this Agreement and shall no longer be entitled to
request or borrow Advances hereunder. All outstanding Advances of a Terminated
Subsidiary Borrower shall be automatically due and payable as of the date on
which the Subsidiary Borrower Termination Event of such Terminated Subsidiary
Borrower occurred, together with accrued interest thereon and any other amounts
then due and payable by that Borrower hereunder, unless, in the case of a
Subsidiary Borrower Termination Event described in paragraph (iv) of Section
2.22(c), the other Person party to the transaction is a Borrower and such other
Borrower has assumed in writing all of the outstanding Advances and other
obligations under this Agreement and under the Notes, if any, of the Terminated
Subsidiary Borrower.
(e)    TBC as Subsidiary Borrowers’ Agent. Each of the Subsidiary Borrowers
hereby appoints and authorizes TBC to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to TBC by the
terms hereof, together with such powers as are reasonably incidental thereto.
(f)    Subsidiaries’ Several Liabilities. Notwithstanding anything in this
Agreement to the contrary, each of the Subsidiary Borrowers shall be severally
liable for the liabilities and obligations of such Subsidiary Borrower under
this Agreement and its Borrowings, and Notes, if any. No Subsidiary Borrower
shall be liable for the obligations of any other Borrower under this Agreement
or any Borrowings of any other Borrower or any other Borrower’s Notes, if any.
Each Subsidiary Borrower shall be severally liable for all payments of the
principal of and interest on Advances to such Subsidiary Borrower, and any other
amounts due hereunder that are specifically allocable to such Subsidiary
Borrower or the Advances to such Subsidiary Borrower. With respect to any
amounts due hereunder, including fees, that are not specifically allocable to a
particular Borrower, each Borrower shall be liable for such amount pro rata in
the same proportion as such Borrower’s outstanding Advances bear to the total of
then‑outstanding Advances to all Borrowers.
2.23    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, facility fees or other amounts received by the
Agent for the account of any Defaulting Lender under this Agreement (whether
voluntary or mandatory, at maturity, pursuant to Article 6 or otherwise) shall
be applied at such time or times as may be reasonably determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, as the Borrowers may request (so long as no Default


30

--------------------------------------------------------------------------------





exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent; third, if so reasonably determined by the
Agent and the Borrowers, to be held as cash collateral and released in order to
satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Committed Advance in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made at a time when the applicable conditions
set forth in Article 3 were satisfied or waived, such payment shall be applied
solely to pay the Committed Advances of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Committed Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.23 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(b)    No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.23, performance by the Borrowers of their obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.23. The rights
and remedies against a Defaulting Lender under this Section 2.23 are in addition
to any other rights and remedies which the Borrowers, the Agent or any Lender
may have against such Defaulting Lender.
(c)    If the Borrowers and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be held on a
pro rata basis by the Lenders in accordance with their ratable portions,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
ARTICLE 3
Representations and Warranties
3.1    Representations and Warranties by the Borrowers. Each of the Borrowers
represents and warrants as follows:
(a)    Corporate Standing. TBC is a duly organized corporation existing in good
standing under the laws of the State of Delaware. Each Subsidiary Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each of TBC and each Subsidiary Borrower
is qualified to do business in every jurisdiction where such qualification is
required, except where the failure to so qualify would not have a material
adverse effect on the financial condition of TBC and the Subsidiary Borrowers as
a whole.
(b)    Corporate Powers; Governmental Approvals. The execution and delivery and
the performance of the terms of this Agreement are, and the execution and
delivery and the performance of the terms of any Notes and of each Guaranty will
be, within the corporate powers of each Borrower party thereto, have been or
will have


31

--------------------------------------------------------------------------------





been (as appropriate) duly authorized by all necessary corporate action, have,
or will have, received (as appropriate) all necessary governmental approval, if
any (which approval, if any, remains in full force and effect), and do not
contravene any provision of the Certificate of Incorporation or By-Laws of any
Borrower party thereto, or do not contravene any law or any contractual
restriction binding on any Borrower party thereto, except where such
contravention would not have a material adverse effect on the financial
condition of TBC and its Subsidiaries, taken as a whole.
(c)    Enforceability. This Agreement and the Notes, if any, when duly executed
and delivered by each Borrower party thereto, will constitute legal, valid and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, and each Guaranty, when duly executed
and delivered by TBC, will constitute a legal, valid and binding obligation of
TBC, enforceable against TBC in accordance with its terms, subject to general
equitable principles and except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to creditors’ rights.
(d)    No Material Pending or Threatened Actions. In TBC’s opinion, there are no
pending or threatened actions or proceedings before any court or administrative
agency (i) other than as disclosed in TBC’s filings with the Securities and
Exchange Commission, that are reasonably likely to have a material adverse
effect on the financial condition or operations of the Company which is likely
to materially impair the ability of the Company to repay the Advances or (ii)
which would reasonably be expected to materially and adversely affect the
legality, validity or enforceability of this Agreement or the Advances.
(e)    Consolidated Statements. The Consolidated statement of financial position
as of December 31, 2016 and the related Consolidated statement of earnings and
retained earnings for the year then ended (copies of which have been made
available to each Lender) correctly set forth the Consolidated financial
condition of TBC and its Subsidiaries as of such date and the result of the
Consolidated operations for such year. The Consolidated statement of financial
position as of September 30, 2017 and the related Consolidated statement of
earnings and retained earnings for the nine month period then ended (copies of
which have been made available to each Lender) correctly set forth, subject to
year-end audit adjustments, the Consolidated financial condition of TBC and its
Subsidiaries as of such date and the result of the Consolidated operations for
such nine month period.
(f)    Regulation U. No Borrower is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System, and
no proceeds of any Advance will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Borrower only or of each
Borrower and its subsidiaries on a Consolidated basis) subject to the provisions
of Section 4.2(a) or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of a Lender
relating to Debt within the scope of Section 6.1(d) will be margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System).
(g)    Investment Company Act. No Borrower is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.
(h)    No Material Adverse Change. Except as disclosed in filings with the
Securities and Exchange Commission prior to the date hereof, there has been no
material adverse change in the Company’s financial condition or results of
operations since December 31, 2016 that is likely to impair the ability of the
Company to repay the Advances.
(i)    Anti-Corruption Laws and Sanctions. TBC has implemented and maintains in
effect policies and procedures designed to promote compliance with
Anti-Corruption Laws and applicable Sanctions by TBC, its


32

--------------------------------------------------------------------------------





Subsidiaries and their respective directors, officers, employees and , to the
extent commercially reasonable, agents under the control and acting on behalf of
TBC or its Subsidiaries, and TBC, its Subsidiaries and their respective officers
and employees and to the knowledge of TBC its directors and agents under the
control and acting on behalf of TBC or its Subsidiaries, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) TBC, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of TBC, any agent under the control and
acting on behalf of TBC or any Subsidiary in connection with the credit facility
established hereby, is a Sanctioned Person.
(j)    ERISA. As of the Effective Date, no Borrower is nor will be (1) an
employee benefit plan subject to Title I of ERISA, (2) a plan or account subject
to Section 4975 of the Internal Revenue Code; (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code; or (4) a “governmental plan” within the meaning of ERISA.
ARTICLE 4
Covenants of TBC
4.1    Affirmative Covenants of TBC. From the date of this Agreement and so long
as any amount is payable by a Borrower to any Lender hereunder or any Commitment
is outstanding, TBC will:
(a)    Periodic Reports. Furnish to the Lenders:
(1)    within 60 days after the close of each of the first three quarters of
each of TBC’s fiscal years, a Consolidated statement of financial position of
TBC and the Subsidiaries as of the end of such quarter and a Consolidated
comparative statement of earnings and retained earnings of TBC and the
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, each certified by an authorized officer
of TBC,
(2)    within 120 days after the close of each of TBC’s fiscal years, and with
respect to any quarter thereof, if requested in writing by the Majority Lenders
(with a copy to the Agent), within 60 days after the later of (x) the close of
any of the first three quarters thereof subject of such request and (y) such
request, a statement certified by an authorized officer of TBC showing in detail
the computations required by the provisions of Sections 4.2(a) and 4.2(b), based
on the figures which appear on the books of account of TBC and the Subsidiaries
at the close of such quarters,
(3)    within 120 days after the close of each of TBC’s fiscal years, a copy of
the annual audit report of TBC, certified by independent public accountants of
nationally recognized standing, together with financial statements consisting of
a Consolidated statement of financial position of TBC and the Subsidiaries as of
the end of such fiscal year and a Consolidated statement of earnings and
retained earnings of TBC and the Subsidiaries for such fiscal year,
(4)    within 120 days after the close of each of TBC’s fiscal years, a
statement certified by the independent public accountants who shall have
prepared the corresponding audit report furnished to the Lenders pursuant to the
provisions of clause (3) of this subsection (a), to the effect that, in the
course of preparing such audit report, such accountants had obtained no
knowledge, except as specifically stated, that TBC had been in violation of the
provisions of any one of Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d), at any time
during such fiscal year,
(5)    promptly upon their becoming available, all financial statements, reports
and proxy statements which TBC sends to its stockholders,
(6)    promptly upon their becoming available, all regular and periodic
financial reports which TBC or any Subsidiary files with the Securities and
Exchange Commission or any national securities exchange,


33

--------------------------------------------------------------------------------





(7)    within 3 Business Days after the discovery of the occurrence of any event
which constitutes a Default, notice of such occurrence together with a detailed
statement by a responsible officer of TBC of the steps being taken by TBC or the
appropriate Subsidiary to cure the effect of such event, and
(8)    such other information respecting the financial condition and operations
of TBC or the Subsidiaries as the Agent may from time to time reasonably
request.
In lieu of furnishing the Lenders the items referred to in clauses (1), (3), (5)
and (6) above, the Company may make available such items on the Company’s
website at www.boeing.com, at www.sec.gov or at such other website as notified
to the Agent and the Lenders, which shall be deemed to have satisfied the
requirement of delivery of such items in accordance with this Section.
(b)    Payment of Taxes, Etc. Duly pay and discharge, and cause each Subsidiary
duly to pay and discharge, all material taxes, assessments and governmental
charges upon it or against its properties prior to a date which is 5 Business
Days after the date on which penalties are attached thereto, except and to the
extent only that the same shall be contested in good faith and by appropriate
proceedings by TBC or the appropriate Subsidiary.
(c)    Insurance. Maintain, and cause each Subsidiary to maintain, with
financially sound and reputable insurance companies or associations, insurance
of the kinds, covering the risks and in the relative proportionate amounts
usually carried by companies engaged in businesses similar to that of TBC or
such Subsidiary, except, to the extent consistent with good business practices,
such insurance may be provided by TBC through its program of self insurance.
(d)    Corporate Existence. Preserve and maintain its corporate existence.
(e)    Material Compliance With Laws. Comply, and cause each Subsidiary to
comply, in all material respects with all applicable laws (including ERISA and
applicable environmental laws), except to the extent that failure to so comply
would not have a material adverse effect on the financial condition or
operations of the Company; and maintain in effect policies and procedures
designed to promote compliance with Anti-Corruption Laws and applicable
Sanctions by TBC, its Subsidiaries and their respective directors, officers,
employees and, to the extent commercially reasonable, agents under the control
and acting on behalf of TBC or its Subsidiaries.
4.2    General Negative Covenants of TBC. From the date of this Agreement and so
long as any amount shall be payable by TBC or any other Borrower to any Lender
hereunder or any Commitment shall be outstanding, TBC will not:
(a)    Mortgages, Liens, Etc. Create, incur, assume or suffer to exist any
mortgage, pledge, lien, security interest or other charge or encumbrance
(including the lien or retained security title of a conditional vendor) upon or
with respect to any of its Property, Plant and Equipment, or upon or with
respect to the Property, Plant and Equipment of any Subsidiary, or assign or
otherwise convey, or permit any Subsidiary to assign or otherwise convey, any
right to receive income from or with respect to its Property, Plant and
Equipment, except
(1)    liens in connection with workmen’s compensation, unemployment insurance
or other social security obligations;
(2)    liens securing the performance of bids, tenders, contracts (other than
for the repayment of borrowed money), leases, statutory obligations, surety and
appeal bonds, liens to secure progress or partial payments made to TBC or such
Subsidiary and other liens of like nature made in the ordinary course of
business;
(3)    mechanics’, workmen’s, materialmen’s or other like liens arising in the
ordinary course of business in respect of obligations which are not due or which
are being contested in good faith;


34

--------------------------------------------------------------------------------





(4)    liens for taxes not yet due or being contested in good faith and by
appropriate proceedings by TBC or the affected Subsidiary;
(5)    liens which arise in connection with the leasing of equipment in the
ordinary course of business;
(6)    liens on Property, Plant and Equipment owned by TBC or any Subsidiary of
TBC existing on September 30, 2017;
(7)    liens on assets of a Person existing at the time such Person is merged
into or consolidated with TBC or a Subsidiary of TBC or at the time of purchase,
lease, or acquisition of the property or Voting Stock of such Person as an
entirety or substantially as an entirety by TBC or a Subsidiary of TBC, whether
or not any Debt secured by such liens is assumed by TBC or such Subsidiary,
provided that such liens are not created in anticipation of such purchase,
lease, acquisition or merger;
(8)    liens securing Debt of a Subsidiary of TBC owing to TBC or to another
Subsidiary;
(9)    liens on assets existing at the time of acquisition of such property by
TBC or a Subsidiary of TBC or purchase money liens to secure the payment of all
or part of the purchase price of property upon acquisition of such assets by TBC
or such Subsidiary or to secure any Debt incurred or guaranteed by TBC or a
Subsidiary prior to, at the time of, or within one year after the later of the
acquisition, completion or construction (including any improvements on existing
property), or commencement of full operation, of such property, which Debt is
incurred or guaranteed solely for the purpose of financing all or any part of
the purchase price thereof or construction or improvements thereon; provided,
however, that in the case of any such acquisition, construction or improvement,
the lien shall not apply to any property theretofore owned by TBC or such
Subsidiary other than, in the case of such construction or improvement, any
theretofore unimproved real property on which the property so constructed or the
improvement made is located;
(10)    liens securing obligations of TBC or a Subsidiary incurred in
conjunction with industrial revenue bonds or other instruments utilized in
connection with incentive structures for tax purposes issued for the benefit of
TBC or a Subsidiary in connection with any Property, Plant and Equipment used by
TBC or a Subsidiary;
(11)    any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any lien referred to in the
foregoing; provided, however, that the principal amount of Debt secured thereby
shall not exceed the principal amount of Debt so secured at the time of such
extension, renewal or replacement and that such extension, renewal or
replacement shall be limited to all or any part of the property that secured the
lien so extended, renewed or replaced (plus improvements and construction on
such property); and
(12)    other liens, charges and encumbrances, so long as the aggregate amount
of the Consolidated Debt for which all such liens, charges and encumbrances
serve as security does not exceed 15% of Consolidated Net Tangible Assets.
(b)    Consolidated Debt. Permit its Consolidated Debt (subject to Section 4.3)
to be at any time more than 60% of Total Capital, where “Total Capital” means
the sum of shareholders’ equity and Consolidated Debt of TBC, provided that any
accumulated other comprehensive income and loss will be excluded.
(c)    Payment in Violation of an Agreement. Make any payment, or permit any
Subsidiary to make any payment, of principal or interest, on any Debt which
payment would constitute a violation of the terms of this Agreement or of the
terms of any indenture or agreement binding on such corporation or to which such
corporation is a party except to the extent such payment is not likely to impair
the ability of TBC to repay the Advances.


35

--------------------------------------------------------------------------------





(d)    Merger or Consolidation. Merge or consolidate with or into, or convey,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person except that TBC may merge or
consolidate with any Person so long as TBC is the surviving corporation and no
Default has occurred and is continuing or would result therefrom, and except
that any direct or indirect Subsidiary of TBC may merge or consolidate with or
into, or dispose of assets to, TBC or any other direct or indirect Subsidiary of
TBC, provided, in each case, that no Event of Default has occurred and is
continuing at the time of such proposed transaction or would result therefrom.
(e)    Use of Proceeds. Directly use, or knowingly indirectly use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents under the control and acting on behalf of TBC or its Subsidiaries to
directly use, or knowingly indirectly use, the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in (x)
violation of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or (y)
material violation of any other Anti-Corruption Laws, (ii) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country except to the extent licensed,
authorized or otherwise permitted under applicable law.
4.3    Financial Statement Terms. For purposes of Section 4.2(b), (a) all
accounting terms shall exclude amounts attributable to Boeing Capital
Corporation and its Subsidiaries and Boeing Financial Corporation, a Delaware
corporation; and (b) Total Capital shall exclude the effects of (i) any
merger-related accounting adjustments which are attributable to the merger with
or acquisition of McDonnell Douglas Corporation by TBC and (ii) any repurchase
by TBC of its common stock from the date of the merger with or acquisition of
McDonnell Douglas Corporation by TBC.
4.4    Waivers of Covenants. The departure by TBC or any Subsidiary from the
requirements of any of the provisions of this Article 4 shall be permitted only
if such departure has been consented to in advance in a writing signed by the
Majority Lenders, and such writing shall be effective as a consent only to the
specific departure described in such writing. Such departure by TBC or any
Subsidiary when properly consented to by the Majority Lenders shall not
constitute an Event of Default under Section 6.1(c).
ARTICLE 5
Conditions Precedent to Borrowings
5.1    Conditions Precedent to the Initial Borrowing of TBC. The obligation of
each Lender to make its initial Advance to TBC is subject to receipt by the
Agent on or before the day of the initial Borrowing of all of the following,
each dated as of the day hereof, in form and substance satisfactory to the Agent
and its counsel:
(a)    Documentation. Copies of all documents, certified by an officer of TBC,
evidencing necessary corporate action by TBC and governmental approvals, if any,
with respect to this Agreement, to the Notes, if any, and to Guaranties to be
delivered by TBC pursuant to Section 5.4(e);
(b)    Officer’s Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC which certifies the names of the officers of TBC authorized to
sign this Agreement, the Notes, if any, and the other documents to be delivered
hereunder, together with true specimen signatures of such officers and facsimile
signatures of officers authorized to sign by facsimile signature (on which
certificate each Lender may conclusively rely until it receives a further
certificate of the Secretary or an Assistant Secretary of TBC canceling or
amending the prior certificate and submitting specimen signatures of the
officers named in such further certificate);
(c)    Opinion of Company Counsel. A favorable opinion of in-house counsel for
TBC substantially in the form of Exhibit G;
(d)    Opinion of Agent’s Counsel. A favorable opinion of Shearman & Sterling
LLP, counsel for the Agent, substantially in the form of Exhibit H;


36

--------------------------------------------------------------------------------





(e)    Termination of 2016 Credit Agreement. TBC shall have terminated in whole
the commitments of the banks parties to the 2016 Credit Agreement; and
(f)    Satisfaction of 2016 Credit Agreement Obligations. TBC and its
Subsidiaries shall have satisfied all of their respective obligations under the
2016 Credit Agreement including, without limitation, the payment of all fees
under such agreement.
(g)    KYC Materials.  To the extent that the applicable information is not
available from the Company’s website at www.boeing.com, at www.sec.gov or at
such other website as notified to the Agent and the Lenders, TBC shall have
provided such materials and information as are reasonably necessary for each
Lender to conduct know-your-customer due diligence, provided such information is
reasonably requested by such Lender in writing at least five Business Days prior
to the Closing Date.
5.2    Conditions Precedent to Each Committed Borrowing of TBC. The obligation
of each Lender to make a Committed Advance on the occasion of each Committed
Borrowing (including the initial Borrowing) is subject to the further conditions
precedent that on the date of the request for a Committed Borrowing and on the
date of such Borrowing, the following statements shall be true, and both the
giving of the applicable Notice of Committed Borrowing and the acceptance by TBC
of the proceeds of such Committed Borrowing shall be a representation by TBC
that:
(a)    the representations and warranties contained in subsections (a) through
(g) and (i) of Section 3.1 (other than clause (i) of subsection (d) thereof) are
true and accurate on and as of each such date as though made on and as of each
such date (except to the extent that such representations and warranties relate
solely to an earlier date); and
(b)    as of each such date no event has occurred and is continuing, or would
result from the proposed Committed Borrowing, which constitutes a Default.
5.3    Conditions Precedent to Each Bid Borrowing of TBC. The obligation of any
Lender to make a Bid Advance on the occasion of a Bid Borrowing (including the
initial Borrowing) is subject to the further conditions precedent that:
(a)    Notice of Bid Borrowing. The Agent shall have received the written
confirmatory Notice of Bid Borrowing with respect thereto;
(b)    Bid Notes. On or before the date of such Bid Borrowing, but prior to such
Bid Borrowing, the Agent shall have received a Bid Note payable to the order of
such Lender for each of the one or more Bid Advances to be made by such Lender
as part of such Bid Borrowing, in a principal amount equal to the principal
amount of the Bid Advance to be evidenced thereby and otherwise on such terms as
were agreed to for such Bid Advance in accordance with Section 2.5;
(c)    Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided (or deemed provided) by TBC pursuant to Section
4.1(a)(1), (2) and (3); and
(d)    Representations. On the date of such request and the date of such
Borrowing, the following statements shall be true, and each of the giving of the
applicable Notice of Borrowing and the acceptance by TBC of the proceeds of such
Bid Borrowing shall be a representation by TBC that:
(i)
the representations and warranties contained in subsections (a) through (g) and
(i) of Section 3.1 (other than clause (i) of subsection (d) thereof) are true
and accurate on and as of each such date as though made on and as of each such
date (except to the extent that such representations and warranties relate
solely to an earlier date); and



37

--------------------------------------------------------------------------------





(ii)
as of each such date no event has occurred and is continuing, or would result
from the proposed Bid Borrowing, which constitutes a Default.

5.4    Conditions Precedent to the Initial Borrowing of a Subsidiary Borrower.
The obligation of each Lender to make its initial Advance to any particular
Subsidiary Borrower is subject to the receipt by the Agent, on or before the day
of the initial Borrowing by such Subsidiary Borrower, of all of the following,
each dated on or prior to the day of the initial Borrowing, in form and
substance satisfactory to the Agent and its counsel:
(a)    Borrower Subsidiary Letter. A Borrower Subsidiary Letter, substantially
in the form of Exhibit D, executed by such Subsidiary Borrower and TBC;
(b)    Documentation. Copies of all documents, certified by an officer of the
Subsidiary Borrower, evidencing necessary corporate action by the Subsidiary
Borrower and governmental approvals, if any, with respect to this Agreement and
any Notes;
(c)    Officer’s Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower which certifies the names of the
officers of the Subsidiary Borrower authorized to sign the Notes and the other
documents to be delivered hereunder, together with true specimen signatures of
such officers and facsimile signatures of officers authorized to sign by
facsimile signature (on which certificate each Lender may conclusively rely
until it receives a further certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower canceling or amending the prior
certificate and submitting signatures of the officers named in such further
certificate);
(d)    Opinion of Subsidiary Counsel. A favorable opinion of in-house counsel to
the Subsidiary Borrower, substantially in the form of Exhibit I and as to such
other matters as the Agent may reasonably request;
(e)    TBC Guaranty. A Guaranty of TBC that unconditionally guarantees the
payment of all obligations of such Subsidiary Borrower hereunder and under the
Notes of such Subsidiary Borrower, substantially in the form of Exhibit J,
executed and delivered by TBC to the Agent;
(f)    Opinion of TBC Counsel. A favorable opinion of in-house counsel to TBC,
substantially in the form of Exhibit K and as to such other matters as the Agent
may reasonably request; and
(g)    KYC Materials.  To the extent that the applicable information is not
available from the Company’s website at www.boeing.com, at www.sec.gov or at
such other website as notified to the Agent and the Lenders, TBC shall have
provided such materials and information as are reasonably necessary for each
Lender to conduct know-your-customer due diligence, provided such information is
reasonably requested by such Lender in writing at least five Business Days prior
to the initial Borrowing or initial issuance for the account of such Subsidiary
Borrower.
5.5    Conditions Precedent to Each Committed Borrowing of a Subsidiary
Borrower. The obligation of each Lender to make a Committed Advance to a
Subsidiary Borrower on the occasion of each Committed Borrowing (including the
initial Borrowing) is subject to the further conditions precedent that on the
date of the request for such Committed Borrowing and the date of such Borrowing,
the following statements shall be true, and each of the giving of the applicable
Notice of Committed Borrowing and the acceptance by such Subsidiary Borrower of
the proceeds of such Committed Borrowing shall be (a) a representation by such
Subsidiary Borrower that:
(i)
the representations and warranties of that Subsidiary Borrower contained (A) in
subsections (a) through (g) and (i) of Section 3.1 (other than clause (i) of
subsection (d) thereof) are true and accurate on and as of each such date as
though made on and as of each such date (except to the extent that such
representations and warranties relate solely to an earlier date), and (B) in its
Borrower Subsidiary Letter are true and correct on and as of the date of such
Borrowing, before and after giving effect to such Borrowing; and



38

--------------------------------------------------------------------------------





(ii)
as of each such date no event has occurred and is continuing, or would result
from the proposed Committed Borrowing, which constitutes a Default;

and (b) a representation by TBC that the representations and warranties of TBC
contained in subsections (a) through (g) and (i) of Section 3.1 (other than
clause (i) of subsection (d) thereof) are true and accurate on and as of each
such date as though made on and as of each such date (except to the extent that
such representations and warranties relate solely to an earlier date), and that,
as of each such date, no event has occurred and is continuing, or would result
from the proposed Committed Borrowing, which constitutes a Default.
5.6    Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower. The
obligation of any Lender to make a Bid Advance to any particular Subsidiary
Borrower on the occasion of each Bid Borrowing (including the initial Borrowing)
is subject to the further conditions precedent that:
(a)    Notice of Bid Borrowing. The Agent shall have received the written
confirmatory Notice of Bid Borrowing with respect thereto;
(b)    Bid Notes. On or before the date of such Bid Borrowing, but prior to such
Bid Borrowing, the Agent shall have received a Bid Note payable to the order of
such Lender for each of the one or more Bid Advances to be made by such Lender
as part of such Bid Borrowing, in a principal amount equal to the principal
amount of the Bid Advance to be evidenced thereby and otherwise on such terms as
were agreed to for such Bid Advance in accordance with Section 2.5;
(c)    Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided (or deemed provided) by TBC pursuant to Section
4.1(a)(1), (2) and (3); and
(d)    Subsidiary Representations. On the date of such request and the date of
such Borrowing, the following statements shall be true, and each of the giving
of the applicable Notice of Bid Borrowing and the acceptance by the Subsidiary
of the proceeds of such Bid Borrowing shall be (a) a representation by such
Subsidiary Borrower that:
(i)
the representations and warranties contained (A) in subsections (a) through (g)
and (i) of Section 3.1 (other than clause (i) of subsection (d) thereof) with
respect to such Subsidiary Borrower are true and accurate on and as of each such
date as though made on and as of each such date (except to the extent that such
representations and warranties relate solely to an earlier date), and (B) in its
Borrower Subsidiary Letter are true and correct on and as of the date of such
Borrowing, before and after giving effect to such Borrowing; and

(ii)
as of each such date no event has occurred and is continuing, or would result
from the proposed Bid Borrowing which constitutes a Default.

(e)    TBC Representation. A representation by TBC that the representations and
warranties of TBC contained in subsections (a) through (g) and (i) of Section
3.1 (other than clause (i) of subsection (d) thereof) are true and accurate on
and as of each such date as though made on and as of each such date (except to
the extent that such representations and warranties relate solely to an earlier
date), and that, as of each such date, no event has occurred and is continuing,
or would result from the proposed Committed Borrowing which constitutes a
Default.
ARTICLE 6
Events of Default
6.1    Events of Default. Each of the following shall constitute an Event of
Default:


39

--------------------------------------------------------------------------------





(a)    Failure by TBC to make when due any payment of principal of or interest
on any Advance or under a Guaranty when the same becomes due and payable and
such failure is not remedied within 5 Business Days thereafter;
(b)    Any representation or warranty made by TBC in connection with the
execution and delivery of this Agreement, the Borrowings or any Guaranty, or
otherwise furnished pursuant hereto proves to have been incorrect when made in
any material respect;
(c)    Failure by TBC to perform any other term, covenant or agreement contained
in this Agreement, and such failure is not remedied within 30 days after written
notice thereof has been given to TBC by the Agent, at the request, or with the
consent, of the Majority Lenders;
(d)    Failure by TBC to pay when due (i) any obligation for the payment of
borrowed money on any regularly scheduled payment date or following acceleration
thereof or (ii) any other monetary obligation  if, in the case of either of
clauses (i) or (ii), the aggregate unpaid principal amount of the obligations
with respect to which such failure to pay or acceleration occurred (excluding
any failure to pay that TBC certifies is a result of the application of
Sanctions) equals or exceeds $500,000,000 and such failure is not remedied
within 5 Business Days after TBC receives notice thereof from the Agent or the
creditor on such obligation;
(e)    TBC or any of its Subsidiaries
(1)    incurs liability with respect to any employee pension benefit plan in
excess of $500,000,000 in the aggregate under
(A)    Sections 4062, 4063, 4064 or 4201 of ERISA; or
(B)    otherwise under Title IV of ERISA as a result of any reportable event as
defined in Section 4043 of ERISA (other than a reportable event as to which the
provision of 30 days’ notice is waived under applicable regulations);
(2)    has a lien imposed on its property and rights to property under Section
4068 of ERISA on account of a liability in excess of $500,000,000 in the
aggregate; or
(3)    incurs liability under Title IV of ERISA
(A)    in excess of $500,000,000 in the aggregate as a result of the Company or
any ERISA Affiliate having filed a notice of intent to terminate any employee
pension benefit plan under the “distress termination” provision of Section 4041
of ERISA, or
(B)    in excess of $500,000,000 in the aggregate as a result of the Pension
Benefit Guaranty Corporation having instituted proceedings to terminate, or to
have a trustee appointed to administer, any such plan;
(f)    The happening of any of the following events, provided such event has not
then been cured or stayed:
(1)    the cessation by TBC of the payment of its Debts as they mature,
(2)    the making of an assignment for the benefit of the creditors of TBC,
(3)    the appointment of a trustee or receiver or liquidator for TBC or for a
substantial part of its property, or
(4)    the institution of bankruptcy, reorganization, arrangement, insolvency or
similar proceedings by or against TBC under the laws of any jurisdiction in
which TBC is organized or has material business, operations or assets and, in
the case of any such proceeding instituted against it (but not instituted by
it),


40

--------------------------------------------------------------------------------





either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property and assets) shall occur; or
(g)    So long as any Subsidiary is a Borrower hereunder, the Guaranty with
respect to such Subsidiary Borrower for any reason ceases to be valid and
binding on TBC or TBC so states in writing.
6.2    Lenders’ Rights upon Borrower Default. If an Event of Default occurs or
is continuing, then the Agent shall at the request, or may with the consent, of
the Majority Lenders, by notice to TBC,
(a)    declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and
(b)    declare the Advances, all interest thereon, and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Advances,
all such interest, and all such other amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrowers, provided, however,
that in the event of an actual entry or, in the case of the institution by TBC
of a proceeding described in Section 6.1(f)(4), a deemed entry, of an order for
relief with respect to any Borrower under the Federal Bankruptcy Code (whether
in connection with a voluntary or an involuntary case), (i) the obligation of
each Lender to make Advances shall automatically be terminated and (ii) the
payment obligations of the Borrowers with respect to Advances, all such
interest, and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest, or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.
ARTICLE 7
The Agent
7.1    Appointment and Authority. Each Lender (in its capacity as a Lender)
hereby irrevocably appoints Citibank to act on its behalf as the Agent hereunder
and authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and the
Borrowers shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
7.2    Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
7.3    Exculpatory Provisions.
(a)    The Agent shall not have any duties or obligations except those expressly
set forth herein, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Agent:
(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;



41

--------------------------------------------------------------------------------





(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii)
shall not, except as expressly set forth herein, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity;

provided, that, notwithstanding the foregoing, the Agent agrees to give to each
Lender prompt notice of each notice given to it by the Borrowers pursuant to the
terms of this Agreement. The Agent further agrees to make a request pursuant to
Section 4.1(a)(8) at the request of any Lender, and to share such requested
information with the Lenders.
(b)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.1 and 6.2), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Company or a Lender.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to the Agent.
7.4    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
7.5    Indemnification.
(a)    Each Lender agrees to indemnify the Agent in its capacity as Agent (to
the extent not reimbursed by TBC or any other Borrower), from and against its
ratable share of any and all liabilities, obligations, losses, damages,


42

--------------------------------------------------------------------------------





penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
to the extent that the Agent is not reimbursed for such expenses by TBC or any
other Borrower.
(b)    The failure of any Lender to reimburse the Agent promptly upon demand for
its ratable share of any amount required to be paid by the Lenders to the Agent
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Agent for such other Lender’s ratable share of such amount. Without prejudice to
the survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 7.5 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. The Agent agrees to return to the Lenders their respective
ratable shares of any amounts paid under this Section 7.5 that are subsequently
reimbursed by TBC or any Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.5 applies
whether any such investigation, litigation or proceeding is brought by the
Agent, any Lender or a third party.
7.6    Resignation of Agent.
(a)    The Agent may at any time give notice of its resignation to the Lenders
and the Company. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right with the consent of the Company (if no Event of
Default has occurred and is continuing), such consent not to be unreasonably
withheld or delayed, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Majority Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above with the
consent of the Company (if no Event of Default has occurred and is continuing),
such consent not to be unreasonably withheld or delayed. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Majority Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, with the consent of the Company (if no Event of
Default has occurred and is continuing), such consent not to be unreasonably
withheld or delayed, appoint a successor. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Majority Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Majority
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed


43

--------------------------------------------------------------------------------





Agent, and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder. The fees payable by the Company to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Agent’s resignation or removal hereunder, the provisions of this Article and
Section 8.4 shall continue in effect for the benefit of such retiring or removed
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
7.7    Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder by or through any one or more
sub‑agents appointed by the Agent. The Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Agent and any such
sub‑agent.
7.8    Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder.
7.9    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Agent or a Lender hereunder.
7.10    Lender ERISA Representation. Each Lender party to this Agreement as of
the Closing Date represents and warrants as of the Closing Date to the Agent and
each other Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, for the benefit of the Company or any other Borrower, that
such Lender is not and will not be (i) an employee benefit plan subject to Title
I of ERISA, (ii) a plan or account subject to Section 4975 of the Internal
Revenue Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Internal Revenue Code that is using “plan
assets” of any such plans or accounts to fund or hold Advances or perform its
obligations under this Agreement; or (iv) a “governmental plan” within the
meaning of ERISA.
ARTICLE 8
Miscellaneous
8.1    Modification, Consents and Waivers.
(a)    Waiver. No failure or delay on the part of any Lender in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder. No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances.
(b)    Amendment. No amendment or waiver of any provision of this Agreement, any
Committed Notes or any Guaranties, nor consent to any departure by the Borrowers
therefrom, shall in any event be effective unless such amendment, waiver or
consent is in writing and signed by the Company and the Majority Lenders, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall do any of the following:
(i)
waive any of the conditions specified in Section 5.1 or 5.4, unless in writing
and signed by all the Lenders,



44

--------------------------------------------------------------------------------





(ii)
except as provided in Section 2.19 or Section 2.21, increase or extend the
Commitments of the Lenders or subject the Lenders to any additional obligations,
unless in writing and signed by each Lender directly affected thereby,

(iii)
reduce the principal of, or rate of interest on, the Committed Advances or any
fees or other amounts payable hereunder, unless in writing and signed by each
Lender directly affected thereby,

(iv)
except as provided in Section 2.21, postpone any date fixed for any payment of
principal of, or interest on, the Committed Advances or any fees or other
amounts payable hereunder, unless in writing and signed by each Lender directly
affected thereby,

(v)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Committed Advances or the number of Lenders required for the
Lenders or any of them to take any action hereunder, or the definition of
“Majority Lenders”, unless in writing and signed by all the Lenders,

(vi)
amend this Section 8.1, unless in writing and signed by all the Lenders, or

(vii)
release TBC from any of its obligations under any Guaranty or limit the
liability of TBC as guarantor thereunder, unless in writing and signed by all
the Lenders;

and provided further that no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.
(c)    Majority Lenders. Notwithstanding the foregoing, this Section 8.1 shall
not affect the provisions of Section 4.4, “Waivers of Covenants”, or Article 6,
“Events of Default”.
8.2    Notices.
(a)    Addresses. All communications and notices provided for hereunder shall be
in writing and mailed, telecopied, telexed or delivered and,
if to the Agent, as set forth on Schedule II;
if to any Borrower,
care of The Boeing Company
100 N. Riverside
Mail Code: 5003 3648
Chicago, Illinois 60606
Attention: Assistant Treasurer, Corporate Finance and Banking
facsimile number (312) 544-2399
if to any Lender, at its Domestic Lending Office; or,
as to each party, at such other address as designated by such party in a written
notice to each other party referring specifically to this Agreement.
(b)    Effectiveness of Notices. All communications and notices shall, when
mailed, telecopied, or telexed, be effective when deposited in the mail,
telecopied, or confirmed by telex answerback, respectively, provided that
delivery of the items referred to in clauses (1), (3), (5) and (6) of Section
4.1(a) shall be effective when deemed to have been delivered as provided in such
Section. Delivery by telecopier of an executed counterpart of any


45

--------------------------------------------------------------------------------





amendment or waiver of any provision of this Agreement or any Notes or of any
Exhibit to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.
(c)    Electronic Mail. Electronic mail may be used to distribute routine
communications, such as financial statements and other information, and
documents to be signed by the parties hereto; provided, however, that no Notice
of Borrowing, signature, or other notice or document intended to be legally
binding shall be effective if sent by electronic mail.
(d)    Internet Distributions.
(1)    So long as Citibank or any of its Affiliates is the Agent, such materials
as may be agreed between the Borrowers and the Agent may be delivered to the
Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrowers agree that the
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Company, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
(the “Platform”). The Borrowers acknowledge that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
(2)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
8.3    Costs, Expenses and Taxes.
(a)    TBC shall pay upon written request all reasonable costs and expenses in
connection with the preparation, execution, delivery, modification and amendment
requested by any of the Borrowers of this Agreement, any Notes and the
Guaranties (including, without limitation, printing costs and the reasonable
fees and out-of-pocket expenses of counsel for the Agent) and costs and
expenses, if any, in connection with the enforcement of this Agreement, any
Notes and the Guaranties (whether through negotiations, legal proceedings or
otherwise and including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel), as well as any and all stamp and other
taxes, and to save the Lenders and other holders of interests in the Advances or
any Notes harmless from any and all liabilities with respect to or resulting
from any delay by or omission of the Borrowers to pay such taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of this Agreement, any Notes and the Guaranties.
(b)    TBC agrees to indemnify the Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, penalties and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding


46

--------------------------------------------------------------------------------





or preparation of a defense in connection therewith) the Advances, this
Agreement, the Notes, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances, except to the extent such
claim, damage, loss, liability or expense resulted from such Indemnified Party’s
gross negligence or willful misconduct and except that no Indemnified Party
shall have the right to be indemnified hereunder to the extent such
indemnification relates to relationships of, between or among each of, or any
of, the Agent, the Lenders, any assignee of a Lender or any participant. In the
case of any investigation, litigation or other proceeding to which this
Section 8.3 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by TBC, its directors,
shareholders or creditors or an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrowers also agree not
to assert any claim on any theory of liability for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of Advances.
(c)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.13, 2.14 and 8.3 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes for a
period of seven years.
8.4    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Agent, and their respective
successors and assigns, except that the Borrowers may not assign or transfer
their rights hereunder without the prior written consent of all of the Lenders.
8.5    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.6    Governing Law. This Agreement, any Notes, the Guaranties and each
Borrower Subsidiary Letter shall be deemed to be contracts under the laws of the
State of New York and for all purposes shall be construed in accordance with the
laws of such State.
8.7    Headings. The Table of Contents and Article and Section headings used in
this Agreement are for convenience only and shall not affect the construction of
this Agreement.
8.8    Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
8.9    Right of Set-Off. Each Lender and each of its Affiliates that is or was
at one time a Lender hereunder is authorized at any time and from time to time,
upon
(i)    the occurrence and during the continuance of any Event of Default and
(ii)    the making of the request or the granting of the consent specified by
Section 6.2 to authorize the Agent to declare any Advances due and payable
pursuant to the provisions of Section 6.2,
to the fullest extent permitted by law, without notice to any Borrower (any such
notice being expressly waived by each Borrower), to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations to such Lender or such Affiliate of such Borrower now or
hereafter existing under this Agreement and any Notes held by such Lender,
whether or not such Lender has made a demand under this Agreement or such Notes
and although such obligations may be


47

--------------------------------------------------------------------------------





unmatured. Each Lender shall promptly notify any Borrower after any such setoff
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which such Lender and
its Affiliates may have.
8.10    Confidentiality. Neither the Agent nor any Lender shall disclose any
Confidential Information to any other Person without the consent of a Borrower,
other than
(a)    to the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents, representatives and advisors (“Permitted Parties”) and their
respective professional advisors and, as contemplated by Section 2.20(f), to
actual or prospective assignees and participants and their respective agents and
advisors, and then only on a confidential basis,
(b)    as required by any law, rule or regulation or judicial process,
(c)    any rating agency, or direct or indirect provider of credit protection to
any Permitted Party, and then only on a confidential basis; and
(d)    as requested or required by any state, federal or foreign regulatory,
supervisory, governmental or quasi-governmental authority with jurisdiction over
a Permitted Party or examiner regulating banks or banking or other financial
institutions.
The Agent and the Lenders are strictly prohibited from disclosing the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers.
8.11    Agreement in Effect. This Agreement shall become effective upon its
execution and delivery, respectively, to the Agent and TBC by TBC and the Agent,
and when the Agent shall have been notified by each Lender listed on Schedule I
that such Lender has executed it.
8.12    Patriot Act Notice. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of Section 326 of the USA Patriot Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) and the promulgated regulations thereto (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act. Each
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.
8.13    Jurisdiction, Etc.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
Notes, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Subsidiary Borrower hereby agrees that service of process in any such
action or proceeding may be made upon the Company and each Subsidiary Borrower
hereby irrevocably appoints the Company its authorized agent to accept such
service of process, and agrees that the failure of the Company to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each Borrower hereby further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to the Company at its
address specified pursuant to Section 8.2. Each


48

--------------------------------------------------------------------------------





of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
8.14    No Fiduciary Duty.
The Agent, each Lender and their Affiliates may have economic interests that
conflict with those of the Borrowers. TBC agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, TBC and its Affiliates, on the one hand, and the Agent,
the Lenders and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders or their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.
8.15    Waiver of Jury Trial.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this Agreement or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section.
8.16    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or any Note or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under this Agreement, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




49

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.
THE BOEING COMPANY


By /s/ Ruud P. Roggekamp
Name: Ruud P. Roggekamp
Title: Assistant Treasurer


CITIBANK, N.A., Individually and
as Agent


By /s/ Susan M. Olsen    
Name: Susan M. Olsen
Title: Vice President


Syndication Agent


JPMORGAN CHASE BANK, N.A.


By
/s/ Robert P. Kellas

Name: Robert P. Kellas
Title: Executive Director







--------------------------------------------------------------------------------





Documentation Agents


BANK OF AMERICA, N.A.


By
/s/ Prathamesh Kshirsagar

Name: Prathamesh Kshirsagar
Title: Vice President


MIZUHO BANK, LTD.


By
/s/ Donna DeMagistris

Name: Donna DeMagistris
Title: Authorized Signatory


WELLS FARGO BANK, N.A.


By
/s/ Adam Spreyer

Name: Adam Spreyer
Title: Director





--------------------------------------------------------------------------------





Lenders


BARCLAYS BANK PLC


By
/s/ Russell C. Johnson

Name: Russell C. Johnson
Title: Director
Executed in New York


BNP PARIBAS


By
/s/ Richard Pace

Name: Richard Pace
Title: Managing Director


By
/s/ Pamela J. Fitton

Name: Pamela J. Fitton
Title: Managing Director


DEUTSCHE BANK AG NEW YORK BRANCH


By
/s/ Ming K. Chu

Name: Ming K. Chu
Title: Director


By
/s/Virginia Cosenza

Name: Virginia Cosenza
Title: Vice President


ROYAL BANK OF CANADA


By
/s/ Richard C. Smith

Name: Richard C. Smith
Title: Managing Director


SUMITOMO MITSUI BANKING CORPORATION


By
/s/ Katsuyuki Kubo

Name: Katsuyuki Kubo
Title: Managing Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By
/s/ Thomas J. Sterr

Name: Thomas J. Sterr
Title: Authorized Signatory







--------------------------------------------------------------------------------





BANCO SANTANDER, S.A.


By
/s/ Federico Robin

Name: Federico Robin
Title: Executive Director


By
/s/ Paloma Garcia-Castro

Name: Paloma Garcia-Castro
Title: Vice President


COMMERZBANK AG, NEW YORK CAYMAN BRANCH


By
/s/ Michael Ravelo

Name: Michael Ravelo
Title: Managing Director


By
/s/ Marie Duflos

Name: Marie Duflos
Title: Director


GOLDMAN SACHS BANK USA


By
/s/ Ryan Durkin

Name: Ryan Durkin
Title: Authorized Signatory


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By
/s/ Gordon Yip

Name: Gordon Yip
Title: Director


By
/s/ Michael Madnick

Name: Michael Madnick
Title: Managing Director


DBS BANK LTD.


By
/s/ Yeo How Ngee

Name: Yeo How Ngee
Title: Managing Director


SOCIETE GENERALE


By
/s/ Kimberly Metzger

Name: Kimberly Metzger
Title: Director





--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY


By
/s/ Peter J. Hallan

Name: Peter J. Hallan
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION


By
/s/ Barry Litwin

Name: Barry Litwin
Title: Senior Vice President


BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH


By
/s/ Brian Crowley

Name: Brian Crowley
Title: Managing Director


By
/s/ Cristina Cignoli

Name: Cristina Cignoli
Title: Director


BANK OF CHINA, NEW YORK BRANCH


By
/s/ Raymond Qiao

Name: Raymond Qiao
Title: Managing Director


BAYERISCHE LANDESBANK, NEW YORK BRANCH


By
/s/ Matthew DeCarlo

Name: Matthew DeCarlo
Title: Senior Director


By
/s/ Rolf Siebert

Name: Rolf Siebert
Title: Executive Director


INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH


By
/s/ Kan Chen

Name: Kan Chen
Title: Vice President


By
/s/ Gang Duan

Name: Gang Duan
Title: Executive Director



--------------------------------------------------------------------------------







LLOYDS BANK PLC


By
/s/ Daven Popat

Name: Daven Popat
Title: Senior Vice President


By
/s/ Cheryl Wilson

Name: Cheryl Wilson
Title: Head of Operations, North America


MORGAN STANLEY BANK, N.A.


By
/s/ Michael King

Name: Michael King
Title: Authorized Signatory


NBAD AMERICAS N.V.


By
/s/ David Young

Name: David Young
Title: Director


By
/s/ William Ghazar

Name: William Ghazar
Title: Executive Director


ARAB BANKING CORPORATION (B.S.C.).


By
/s/ Richard Tull

Name: Richard Tull
Title: Head of Wholesale Banking, North America


By
/s/ Gautier Strub

Name: Gautier Strub
Title: Vice President


AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED


By
/s/ Robert Grillo

Name: Robert Grillo
Title: Director


ICICI BANK LIMITED, NEW YORK BRANCH


By
/s/ Akashdeep Sarpal

Name: Akashdeep Sarpal
Title: Country Head - USA





--------------------------------------------------------------------------------





STANDARD CHARTERED BANK


By
/s/ Daniel Mattern

Name: Daniel Mattern
Title: Associate Director


STATE BANK OF INDIA, NEW YORK BRANCH


By
/s/ Karunesh Mishra

Name: Karunesh Mishra
Title: Vice President (Credit)


THE BANK OF NEW YORK MELLON


By
/s/ John T. Smathers

Name: John T. Smathers
Title: Director


WESTPAC BANKING CORPORATION


By
/s/ Su-Lin Watson

Name: Su-Lin Watson
Title: Director


RIYAD BANK, HOUSTON AGENCY


By
/s/ Michael Meiss

Name: Michael Meiss
Title: General Manager


By
/s/ Tim Hartnett

Name: Tim Hartnett
Title: Vice President and Administrative Officer


STATE STREET BANK AND TRUST COMPANY


By
/s/ Mary H. Carey

Name: Mary H. Carey
Title: Vice President



